Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 1 of 84




                           No.

       In the Supreme Court of the United States
               WILLIAM P. BARR, ATTORNEY GENERAL;
              FEDERAL COMMUNICATIONS COMMISSION,
                           PETITIONERS

                                 v.
               AMERICAN ASSOCIATION OF POLITICAL
                   CONSULTANTS, INC., ET AL.

                ON PETITION FOR A WRIT OF CERTIORARI
               TO THE UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


               PETITION FOR A WRIT OF CERTIORARI


                                      NOEL J. FRANCISCO
                                        Solicitor General
                                          Counsel of Record
                                      JOSEPH H. HUNT
                                        Assistant Attorney General
                                      MALCOLM L. STEWART
                                        Deputy Solicitor General
                                      FREDERICK LIU
                                        Assistant to the Solicitor
                                          General
                                      MARK B. STERN
                                      MICHAEL S. RAAB
                                      LINDSEY POWELL
                                        Attorneys
                                        Department of Justice
                                        Washington, D.C. 20530-0001
                                        SupremeCtBriefs@usdoj.gov
                                        (202) 514-2217
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 2 of 84



                       QUESTION PRESENTED
           The Telephone Consumer Protection Act of 1991
       (TCPA), Pub. L. No. 102-243, 105 Stat. 2394, generally
       prohibits the use of any “automatic telephone dialing
       system or an artificial or prerecorded voice” to “make
       any call” to “any telephone number assigned to a * * *
       cellular telephone service.” 47 U.S.C. 227(b)(1)(A)(iii)
       (Supp. V 2017). The TCPA excepts from that automated-
       call restriction any “call made for emergency purposes
       or made with the prior express consent of the called
       party.” Ibid. In 2015, Congress amended the TCPA to
       create an additional exception for calls “made solely to
       collect a debt owed to or guaranteed by the United
       States.” Ibid.
           Respondents wish to use an automatic telephone di-
       aling system or an artificial or prerecorded voice to
       make calls to the cell phones of potential or registered
       voters to solicit political donations and to advise on po-
       litical and governmental issues. First Am. Compl. ¶¶ 8-
       10, 12. The court of appeals held that the government-
       debt exception to the TCPA’s automated-call restriction
       violates the First Amendment. The court further held
       that the proper remedy was to sever the government-
       debt exception, leaving the basic automated-call re-
       striction in place. The question presented is as follows:
           Whether the government-debt exception to the
       TCPA’s automated-call restriction violates the First
       Amendment, and whether the proper remedy for any
       constitutional violation is to sever the exception from
       the remainder of the statute.




                                  (I)
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 3 of 84




                      PARTIES TO THE PROCEEDING
          Petitioners (defendants-appellees below) are Wil-
       liam P. Barr, in his official capacity as the Attorney
       General of the United States; and the Federal Commu-
       nications Commission.
          Respondents (plaintiffs-appellants below) are the
       American Association of Political Consultants, Inc.; the
       Democratic Party of Oregon, Inc.; Public Policy Polling,
       LLC; and the Washington State Democratic Central
       Committee. *


                          RELATED PROCEEDINGS
       United States District Court (E.D.N.C.):
            American Ass’n of Political Consultants, Inc. v.
              Sessions, No. 16-cv-252 (Mar. 26, 2018)
       United States Court of Appeals (4th Cir.):
            American Ass’n of Political Consultants, Inc. v.
              FCC, No. 18-1588 (Apr. 24, 2019), petitions for
              reh’g denied, June 21, 2019




        *
          Tea Party Forward PAC was named as a plaintiff in the First
       Amended Complaint, but withdrew as a party while the case was
       pending in the district court. D. Ct. Doc. 38, at 1 (July 11, 2017). It
       was not a “part[y] to the proceeding in the court whose judgment is
       sought to be reviewed.” Sup. Ct. R. 12.6.

                                        (II)
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 4 of 84



                                    TABLE OF CONTENTS
                                                                                                  Page
       Opinions below .............................................................................. 1
       Jurisdiction .................................................................................... 2
       Constitutional and statutory provisions involved...................... 2
       Statement ...................................................................................... 3
       Reasons for granting the petition ............................................... 6
          A. The court of appeals erred in invalidating the
             TCPA’s government-debt exception ............................... 6
          B. The question presented warrants this Court’s
             review in this case ........................................................... 15
       Conclusion ................................................................................... 18
       Appendix A — Court of appeals opinion (Apr. 24, 2019) ...... 1a
       Appendix B — District court order (Mar. 24, 2018) ........... 25a
       Appendix C — District court order (Mar. 15, 2017) ........... 43a
       Appendix D — Court of appeals order (June 21, 2019) ...... 49a
       Appendix E — Statutory provisions ..................................... 50a

                                  TABLE OF AUTHORITIES

       Cases:

           Ashcroft v. ACLU, 542 U.S. 656 (2004) ............................... 15
           Blodgett v. Holden, 275 U.S. 142 (1927) .............................. 16
           Bonin v. CBS Radio, Inc., No. 16-cv-674
            (E.D. Wis. Nov. 20, 2017) ................................................... 16
           Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016) ........ 12
           Duguid v. Facebook, Inc., 926 F.3d 1146
            (9th Cir. 2019), petition for cert. pending,
            No. 19-511 (filed Oct. 17, 2019) .............................. 13, 14, 16
           Gallion v. Charter Commc’ns, Inc., 772 Fed. Appx.
            604 (9th Cir. 2019), petition for cert. pending,
            No. 19-575 (filed Nov. 1, 2019) ..................................... 16, 17
           Gomez v. Campbell-Ewald Co., 768 F.3d 871 (9th Cir.
            2014), aff ’d on other grounds, 136 S. Ct. 663 (2016) ........ 11


                                                    (III)
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 5 of 84




                                                     IV

       Cases—Continued:                                                                          Page
          Greenley v. Laborers’ Int’l Union of N. Am.,
            271 F. Supp. 3d 1128 (D. Minn. 2017) ............................... 16
          Holder v. Humanitarian Law Project, 561 U.S. 1
            (2010) .................................................................................... 15
          Iancu v. Brunetti, 139 S. Ct. 2294 (2019) ............................ 15
          Matal v. Tam, 137 S. Ct. 1744 (2017)................................... 15
          Mejia v. Time Warner Cable, Inc., No. 15-cv-6445,
            2017 WL 3278926 (S.D.N.Y. Aug. 1, 2017) ....................... 16
          Milavetz, Gallop & Milavetz, P.A. v. United States,
            559 U.S. 229 (2010).............................................................. 10
          Moser v. FCC, 46 F.3d 970 (9th Cir.), cert. denied,
            515 U.S. 1161 (1995)............................................................ 11
          National Inst. of Family & Life Advocates v.
            Becerra, 138 S. Ct. 2361 (2018) ............................................ 8
          Pleasant Grove City v. Summum, 555 U.S. 460
            (2009) .................................................................................... 10
          Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015) .................. 11
          Return Mail, Inc. v. United States Postal Serv.,
            139 S. Ct. 1853 (2019) ......................................................... 12
          Rostker v. Goldberg, 453 U.S. 57 (1981) .............................. 16
          Schaevitz v. Braman Hyundai, Inc., No. 17-cv-23890
            (S.D. Fla. Mar. 25, 2019) .................................................... 16
          Sorrell v. IMS Health Inc., 564 U.S. 552 (2011) ................... 7
          Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016) ...................... 9
          United States v. Alvarez, 567 U.S. 709 (2012) .................... 15
          United States v. Kebodeaux, 570 U.S. 387 (2013) .............. 15
          United States v. Morrison, 529 U.S. 598 (2000) ................. 15
          United States v. Stevens, 559 U.S. 460 (2010) .................... 15
          United States v. Williams, 553 U.S. 285 (2008) ................. 15
          Walker v. Texas Div., Sons of Confederate Veterans,
            Inc., 135 S. Ct. 2239 (2015) ................................................. 10
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 6 of 84




                                                      V

       Case—Continued:                                                                            Page
          Williams-Yulee v. Florida Bar, 135 S. Ct. 1656
           (2015) .............................................................................. 12, 13

       Constitution and statutes:

          U.S. Const. Amend. I ................................................... passim
             Free Speech Clause .......................................................... 4
          Bankruptcy Abuse Prevention and Consumer
           Protection Act of 2005, Pub. L. No. 109-8,
           119 Stat. 23 .......................................................................... 10
             11 U.S.C. 526(a)(4)........................................................... 10
          Bipartisan Budget Act of 2015, Pub. L. No. 114-74,
           Tit. III, 129 Stat. 588:
             § 301, 129 Stat. 588 ............................................................ 3
             § 301(a)(1)(A), 129 Stat. 588 ............................................. 4
          Communications Act of 1934, 47 U.S.C. 151 et seq............... 5
             47 U.S.C. 608 ...................................................................... 6
          Fair Credit Reporting Act, 15 U.S.C. 1681 et seq. ............... 9
             15 U.S.C. 1681b(b)(1) ...................................................... 10
          Fair Debt Collection Practices Act, 15 U.S.C. 1692
           et seq. ...................................................................................... 8
             15 U.S.C. 1692c(a) ............................................................. 9
             15 U.S.C. 1692c(a)(2) ......................................................... 8
             15 U.S.C. 1692c(a)(3) ......................................................... 9
             15 U.S.C. 1692f(7) .............................................................. 9
          Telephone Consumer Protection Act of 1991,
           Pub. L. No. 102-243, 105 Stat. 2394 .................................... 3
             § 2(6), 105 Stat. 2394 ......................................................... 3
             § 2(10), 105 Stat. 2394 ....................................................... 3
             § 3(a) [§ 227(b)(1)(A)], 105 Stat. 2395-2396 ..................... 3
             § 3(a) [§ 227(b)(1)(A)(iii)], 105 Stat. 2395-2396 ............... 3
             47 U.S.C. 227(a)(1)..................................................... 3, 50a
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 7 of 84




                                              VI

       Statutes—Continued:                                                        Page
              47 U.S.C. 227(b)(1) (Supp. V 2017) ................ 2, 3, 12, 51a
              47 U.S.C. 227(b)(1)(A) (Supp. V 2017) ................... 11, 51a
              47 U.S.C. 227(b)(1)(A)(iii)
                 (Supp. V 2017) .........................................3, 4, 7, 10, 52a
              47 U.S.C. 227(b)(1)(B) (Supp. V 2017) ..................... 8, 52a

       Miscellaneous:
          Office of Mgmt. & Budget, Exec. Office of the
           President, Fiscal Year 2016: Analytical
           Perspectives of the U.S. Government (2015),
           https://go.usa.gov/xUtw2 ................................................... 13
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 8 of 84




       In the Supreme Court of the United States
                             No.
               WILLIAM P. BARR, ATTORNEY GENERAL;
              FEDERAL COMMUNICATIONS COMMISSION,
                            PETITIONERS

                                   v.
               AMERICAN ASSOCIATION OF POLITICAL
                   CONSULTANTS, INC., ET AL.

                ON PETITION FOR A WRIT OF CERTIORARI
               TO THE UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



               PETITION FOR A WRIT OF CERTIORARI


          The Solicitor General, on behalf of the Attorney Gen-
       eral of the United States and the Federal Communica-
       tions Commission, respectfully petitions for a writ of
       certiorari to review the judgment of the United States
       Court of Appeals for the Fourth Circuit in this case.
                         OPINIONS BELOW
          The opinion of the court of appeals (App., infra, 1a-
       24a) is reported at 923 F.3d 159. The order of the dis-
       trict court granting the government’s motion for sum-
       mary judgment (App., infra, 25a-42a) is reported at 323
       F. Supp. 3d 737. The order of the district court denying
       the government’s motion to dismiss (App., infra, 43a-
       48a) is not published in the Federal Supplement but is
       available at 2017 WL 1025808.


                                   (1)
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 9 of 84




                                   2
                            JURISDICTION
          The judgment of the court of appeals was entered on
       April 24, 2019. Petitions for rehearing were denied on
       June 21, 2019 (App., infra, 49a). On September 9, 2019,
       the Chief Justice extended the time within which to file
       a petition for a writ of certiorari to and including Octo-
       ber 21, 2019. On October 15, 2019, the Chief Justice fur-
       ther extended the time to and including November 18,
       2019. The jurisdiction of this Court is invoked under
       28 U.S.C. 1254(1).
                 CONSTITUTIONAL AND STATUTORY
                     PROVISIONS INVOLVED
          The First Amendment to the Constitution provides in
       pertinent part that “Congress shall make no law * * *
       abridging the freedom of speech.” U.S. Const. Amend. I.
          Section 227(b)(1) of Title 47 of the United States
       Code provides in pertinent part:
             It shall be unlawful for any person within the
          United States, or any person outside the United
          States if the recipient is within the United States—
                (A) to make any call (other than a call made
             for emergency purposes or made with the prior
             express consent of the called party) using any au-
             tomatic telephone dialing system or an artificial
             or prerecorded voice—
                                 *****
                   (iii) to any telephone number assigned to
                a * * * cellular telephone service * * * , un-
                less such call is made solely to collect a debt
                owed to or guaranteed by the United States.
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 10 of 84




                                   3

        47 U.S.C. 227(b)(1) (Supp. V 2017). Other pertinent
        statutory provisions are reproduced in an appendix to
        this petition. App., infra, 50a-59a.
                             STATEMENT
           1. Congress enacted the Telephone Consumer Pro-
        tection Act of 1991 (TCPA), Pub. L. No. 102-243, 105
        Stat. 2394, in light of evidence that consumers “consider
        automated or prerecorded telephone calls, regardless of
        the content or the initiator of the message, to be a nui-
        sance and an invasion of privacy.” § 2(10), 105 Stat.
        2394; see § 2(6), 105 Stat. 2394 (“Many consumers are
        outraged over the proliferation of intrusive, nuisance
        calls to their homes from telemarketers.”). Since its en-
        actment, the TCPA has generally prohibited “any per-
        son within the United States” from “mak[ing] any call
        * * * using any automatic telephone dialing system or
        an artificial or prerecorded voice” to “any telephone
        number assigned to a * * * cellular telephone service.”
        47 U.S.C. 227(b)(1)(A)(iii) (Supp. V 2017); see TCPA
        § 3(a) [§ 227(b)(1)(A)(iii)], 105 Stat. 2395-2396. That
        prohibition is referred to here as the “automated-call
        restriction.” For purposes of that restriction, the stat-
        ute defines “automatic telephone dialing system” to
        mean “equipment which has the capacity * * * (A) to
        store or produce telephone numbers to be called, using
        a random or sequential number generator; and (B) to
        dial such numbers.” 47 U.S.C. 227(a)(1).
           As originally enacted, the TCPA excepted from the
        automated-call restriction any “call made for emer-
        gency purposes or made with the prior express consent
        of the called party.” § 3(a) [§ 227(b)(1)(A)], 105 Stat.
        2395-2396. In 2015, Congress enacted an amendment
        to the TCPA entitled “debt collection improvements.”
        Bipartisan Budget Act of 2015, Pub. L. No. 114-74, Tit.
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 11 of 84




                                    4

        III, § 301, 129 Stat. 588 (capitalization and emphasis
        omitted). That amendment created an additional excep-
        tion to the automated-call restriction for calls “made
        solely to collect a debt owed to or guaranteed by the
        United States.” § 301(a)(1)(A), 129 Stat. 588; see
        47 U.S.C. 227(b)(1)(A)(iii) (Supp. V 2017). That exception
        is referred to here as the “government-debt exception.”
            2. Respondents are an association of political con-
        sultants and various political organizations. First Am.
        Compl. ¶¶ 8-10, 12. The members of the association,
        who include political fundraisers and pollsters, as well
        as the political organizations themselves, wish to call
        voters on their cell phones using automatic telephone
        dialing systems or artificial or prerecorded voices, for
        the purposes of soliciting political donations and advis-
        ing on political and governmental issues. Ibid.
            In 2016, respondents sued the Attorney General
        and the Federal Communications Commission in the
        Eastern District of North Carolina, alleging that the
        government-debt exception to the automated-call re-
        striction effects an impermissible form of content-based
        discrimination, in violation of the Free Speech Clause of
        the First Amendment. First Am. Compl. ¶¶ 13-14, 36-
        63. Respondents sought a declaratory judgment that
        the automated-call restriction “on its face is unconstitu-
        tional,” an injunction barring enforcement of the re-
        striction, and nominal damages. Id. at 15.
            The district court granted summary judgment in fa-
        vor of the government. App., infra, 25a-42a. The court
        rejected respondents’ claim that the TCPA violates the
        First Amendment. Id. at 32a-42a. Although the district
        court determined that the government-debt exception
        “makes content distinctions on its face,” id. at 33a (cita-
        tion omitted), the court concluded that the exception
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 12 of 84




                                    5

        survives strict scrutiny, id. at 35a-42a. The court ex-
        plained that the “government-debt exception is a nar-
        row exception that furthers a compelling interest”—
        namely, the “ ‘federal government’s interest in collect-
        ing debts owed to it’ ”—and that the exception “ ‘does
        not do appreciable damage to the privacy interests un-
        derlying the TCPA.’ ” Id. at 37a-38a (citations omitted).
           3. The court of appeals vacated the judgment of the
        district court and remanded the case for further pro-
        ceedings. App., infra, 1a-24a.
           The court of appeals agreed with the district court
        that the government-debt exception “facially distin-
        guishes between phone calls on the basis of their con-
        tent” and therefore is subject to strict scrutiny. App.,
        infra, 12a. Unlike the district court, however, the court
        of appeals held that the government-debt exception
        “fails strict scrutiny review.” Id. at 16a. The court con-
        cluded that the government-debt exception renders the
        automated-call restriction “fatally underinclusive” “by
        authorizing many of the intrusive calls that the auto-
        mated call ban was enacted to prohibit,” ibid., and by
        “imped[ing] the privacy interests of the automated call
        ban,” id. at 21a. The court therefore held that the
        government-debt exception “violates the Free Speech
        Clause.” Id. at 22a.
           Turning to the question of the appropriate remedy,
        the court of appeals directed that the government-debt
        exception be severed from the rest of the TCPA, leaving
        the automated-call restriction intact. App., infra, 24a.
        The court explained that its choice of severance as the
        appropriate remedy was supported both by the “gen-
        eral rule” favoring “ ‘partial’ ” invalidation and by the
        severability provision set forth in the Communications
        Act of 1934, 47 U.S.C. 151 et seq., of which the TCPA is
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 13 of 84




                                    6

        a part. App., infra, 23a (citation omitted); see 47 U.S.C.
        608. The court also emphasized that the automated-call
        restriction had been “fully operative” for more than two
        decades before Congress enacted the government-debt
        exception. App., infra, 24a (citation omitted).
           The court of appeals denied rehearing en banc. App.,
        infra, 49a.
               REASONS FOR GRANTING THE PETITION
           The court of appeals invalidated part of an Act of
        Congress, holding that the government-debt exception
        to the TCPA’s restriction on automated calls violates
        the First Amendment. That holding is incorrect, and
        this Court usually grants review when a court of appeals
        has invalidated a provision of a federal statute. The
        Court should follow that course here.
           A. The Court Of Appeals Erred In Invalidating The TCPA’s
              Government-Debt Exception
           In holding that the government-debt exception to the
        TCPA’s automated-call restriction violates the First
        Amendment, the court of appeals subjected the excep-
        tion to strict scrutiny. App., infra, 15a. The court’s ap-
        plication of strict scrutiny was unwarranted. Under the
        appropriate level of scrutiny, the government-debt ex-
        ception is constitutional.
           1. In holding that the government-debt exception is
        subject to strict scrutiny, the court of appeals stated
        that the exception “facially distinguishes between
        phone calls on the basis of their content.” App., infra,
        12a. The court was mistaken. The applicability of the
        government-debt exception does not depend on the con-
        tent of the speech at issue. Rather, it depends on the
        call’s economic purpose (i.e., whether the call is “made
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 14 of 84




                                    7

        solely to collect a debt”), and on the existence of a spec-
        ified economic relationship with the federal government
        (i.e., whether the debt is “owed to or guaranteed by the
        United States”). 47 U.S.C. 227(b)(1)(A)(iii) (Supp. V
        2017); see Sorrell v. IMS Health Inc., 564 U.S. 552, 567
        (2011) (recognizing that “restrictions on protected ex-
        pression are distinct from restrictions on economic ac-
        tivity”).
            a. The court below observed that, under the TCPA,
        “a private debt collector could make two nearly identi-
        cal automated calls to the same cell phone using prohib-
        ited technology, with the sole distinction being that the
        first call relates to a loan guaranteed by the federal gov-
        ernment, while the second call concerns a commercial
        loan with no government guarantee.” App., infra, 13a.
        The court noted that the TCPA would allow the first call
        but not the second. Ibid. The court concluded from that
        disparity that “[t]he legality of those phone calls, due
        solely to the debt-collection exemption, thus depends on
        their subject matter (i.e., their content).” Ibid.
            That conclusion does not follow. The fact that a par-
        ticular debt is owed to or guaranteed by the federal gov-
        ernment may sometimes be apparent from the prere-
        corded message on an automated call, but often that will
        not be the case. Thus, under the TCPA, a debt collector
        could use an automated telephone dialing system to
        send numerous debtors the prerecorded message “Please
        pay up.” The applicability of the government-debt ex-
        ception to a particular call would turn on whether the
        recipient’s debt was “owed to or guaranteed by the
        United States,” 47 U.S.C. 227(b)(1)(A)(iii) (Supp. V
        2017), i.e., on whether the requisite federal nexus actu-
        ally existed, not on whether the prerecorded message
        referred to that nexus. Different calls having precisely
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 15 of 84




                                    8

        the same content thus would be treated differently un-
        der the statute depending on the precise nature of the
        economic activity in which the caller was engaged.
            b. The government-debt exception does not extend
        to every automated call that is made to a person with a
        debt owed to or guaranteed by the government, but ra-
        ther applies only to calls made “solely pursuant to the
        collection of ” such a debt. 47 U.S.C. 227(b)(1)(B) ( Supp.
        V 2017); see pp. 13-14, infra. The fact that the exception
        is limited to calls made for a debt-collection purpose
        does not render the exception content-discriminatory.
        The words used in a particular call will often shed light
        on whether the call was made to collect a government-
        backed debt, rather than to achieve some other eco-
        nomic objective (such as to sell the debtor merchan-
        dise). But the use of a call’s content as evidence of the
        type of economic activity involved is not the sort of con-
        tent-based restriction that triggers strict scrutiny. The
        exception is still directed at the economic activity
        itself—not the words incidental to it. Cf. National Inst.
        of Family & Life Advocates v. Becerra, 138 S. Ct. 2361,
        2373 (2018) (“[T]he First Amendment does not prevent
        restrictions directed at commerce or conduct from im-
        posing incidental burdens on speech.”) (brackets in
        original; citation omitted).
            In this respect, the exception is no different from
        many other federal statutory provisions that are di-
        rected at particular types of economic activity. The
        Fair Debt Collection Practices Act (FDCPA), 15 U.S.C.
        1692 et seq., for example, imposes a variety of restric-
        tions on debt collectors when they are engaged in col-
        lecting debts. Among other things, the FDCPA makes
        it unlawful for a debt collector to communicate directly
        with a consumer represented by counsel, 15 U.S.C.
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 16 of 84




                                   9

        1692c(a)(2); to communicate with a consumer at the con-
        sumer’s place of employment if the debt collector
        “knows or has reason to know that the consumer’s em-
        ployer prohibits” such workplace communications,
        15 U.S.C. 1692c(a)(3); and to communicate with the con-
        sumer by postcard, 15 U.S.C. 1692f(7).
           Those FDCPA restrictions do not apply to communi-
        cations that are made for purposes other than debt col-
        lection. See, e.g., 15 U.S.C. 1692c(a) (applying only to
        communications “in connection with the collection of
        any debt”). And in determining whether a particular
        FDCPA defendant acted with the relevant debt-collection
        purpose, a court would surely examine the content of
        the communications that were alleged to violate the
        statute. Yet no court has struck down those FDCPA
        provisions as content-based restrictions on speech. If a
        focus on debt-collection communications were treated
        as a form of content discrimination, however, the
        FDCPA would be subject to a potential First Amend-
        ment challenge. See D. Ct. Doc. No. 22-1, at 32, Shadow
        v. Midland Credit Mgmt., Inc., No. 17-cv-2277 (S.D.
        Cal. June 6, 2019) (debt collector’s motion for summary
        judgment asserting that the FDCPA discriminates
        based on viewpoint because it “regulate[s] the speech of
        debt collectors—speech attempting to collect a debt—
        but not the speech of debtors—speech not seeking to
        collect a debt”).
           Other federal statutes likewise regulate communica-
        tions concerning discrete spheres of economic activity,
        yet they have not heretofore been viewed as content-
        based or subjected to strict scrutiny. The Fair Credit
        Reporting Act (FCRA), 15 U.S.C. 1681 et seq., for in-
        stance, “imposes a host of requirements concerning the
        creation and use of consumer reports.” Spokeo, Inc. v.
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 17 of 84




                                    10

        Robins, 136 S. Ct. 1540, 1545 (2016). Among other
        things, FCRA limits the circumstances in which “[a]
        consumer reporting agency may furnish a consumer re-
        port for employment purposes.” 15 U.S.C. 1681b(b)(1).
        And the Bankruptcy Abuse Prevention and Consumer
        Protection Act of 2005, Pub. L. No. 109-8, 119 Stat. 23,
        “subjects debt relief agencies to a number of re-
        strictions and requirements,” Milavetz, Gallop & Mila-
        vetz, P.A. v. United States, 559 U.S. 229, 233 (2010), in-
        cluding the restriction that they shall not “advise an as-
        sisted person * * * to incur more debt in contemplation
        of ” bankruptcy, 11 U.S.C. 526(a)(4).
            Although those statutes regulate communications,
        they are directed at the economic activity of the persons
        involved. The fact that those laws are targeted at par-
        ticular classes of economic actors and economic activi-
        ties has not led courts to treat them as content-based
        restrictions on speech. Because the government-debt
        exception likewise turns on the nature of the economic
        activity that a particular call reflects, not on the content
        of speech, strict scrutiny is inappropriate here as well.
            The nature of the particular economic activity that is
        encompassed by the government-debt exception rein-
        forces that conclusion. That activity is not the collection
        of debts generally, but the collection of “debt owed
        to or guaranteed by the United States.” 47 U.S.C.
        227(b)(1)(A)(iii) (Supp. V 2017). And just as the federal
        government is largely unconstrained by the First
        Amendment when it engages in its own speech, see
        Walker v. Texas Div., Sons of Confederate Veterans,
        Inc., 135 S. Ct. 2239, 2246 (2015); Pleasant Grove City
        v. Summum, 555 U.S. 460, 467-468 (2009), the federal
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 18 of 84




                                   11

        government has a freer hand when it allows private par-
        ties to communicate with those who have a specified
        economic relationship with the federal government.
           2. It appears to be uncontested in this case that the
        TCPA’s basic automated-call restriction is not an un-
        constitutional abridgement of speech. By prohibiting
        the use of “any automatic telephone dialing system or
        an artificial or prerecorded voice” to make certain calls,
        47 U.S.C. 227(b)(1)(A) (Supp. V 2017), the automated-
        call restriction regulates the manner of speech, not the
        content of it. Under the intermediate scrutiny that ap-
        plies to content-neutral time, place, and manner re-
        strictions, the basic automated-call restriction has long
        been understood to comport with First Amendment re-
        quirements. See, e.g., Gomez v. Campbell-Ewald Co.,
        768 F.3d 871, 876-877 (9th Cir. 2014), aff ’d on other
        grounds, 136 S. Ct. 663 (2016); Moser v. FCC, 46 F.3d
        970, 975 (9th Cir.), cert. denied, 515 U.S. 1161 (1995).
        That is because “the restriction of automated calling is
        narrowly tailored to” the government’s “significant in-
        terest” in the “protection of privacy.” Gomez, 768 F.3d
        at 876.
           Because the government-debt exception is likewise
        content-neutral, Congress’s amendment of the automated-
        call restriction to include that exception does not change
        the analysis. “[L]esser scrutiny” remains appropriate,
        and the statute satisfies that scrutiny. Reed v. Town of
        Gilbert, 135 S. Ct. 2218, 2232 (2015). In conducting
        that First Amendment review, moreover, the Court
        should be cognizant of the fact that the government-
        debt exception is not itself a restriction on speech,
        but an exception to the automated-call restriction. The
        government-debt exception further narrows the scope
        of the automated-call restriction by allowing the use of
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 19 of 84




                                    12

        automated-dialing technology for a specific class of
        calls. And “[i]t is always somewhat counterintuitive to
        argue that a law violates the First Amendment by
        abridging too little speech.” Williams-Yulee v. Florida
        Bar, 135 S. Ct. 1656, 1668 (2015).
            In some limited circumstances, “underinclusiveness
        can raise ‘doubts about whether the government is in
        fact pursuing the interest it invokes,’ ” or about whether
        a law “actually advance[s]” that interest. Williams-
        Yulee, 135 S. Ct. at 1668 (citation omitted). But the
        government-debt exception raises no such concerns.
        The exception applies to a small fraction of the calls that
        are otherwise subject to the automated-call restriction,
        which continues to prevent millions of unwanted calls
        every day. And because it applies only to calls made to
        collect government-backed debt, it merely allows third
        parties to do what the federal government could do
        through its own personnel.
            The federal government and its agencies are not
        “person[s]” subject to the automated-call restriction.
        47 U.S.C. 227(b)(1) (Supp. V 2017); see Campbell-Ewald
        Co. v. Gomez, 136 S. Ct. 663, 672 (2016) (“The United
        States and its agencies, it is undisputed, are not subject
        to the TCPA’s prohibitions.”); cf. Return Mail, Inc. v.
        United States Postal Serv., 139 S. Ct. 1853, 1861-1862
        (2019) (“In the absence of an express statutory defini-
        tion, the Court applies a ‘longstanding interpretive pre-
        sumption that “person” does not include the sover-
        eign.’ ”) (citation omitted). The calls that fall within the
        exception thus are calls that the TCPA has always per-
        mitted the federal government and its agencies to make
        using an automatic telephone dialing system or an arti-
        ficial or prerecorded voice. The exception therefore
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 20 of 84




                                   13

        “does not do appreciable damage to the privacy inter-
        ests underlying the TCPA.” App., infra, 38a (citation
        omitted).
            3. The government-debt exception advances a dis-
        tinct and significant government interest in protecting
        the public fisc. Estimates provided to Congress sug-
        gested that the exception could save the federal govern-
        ment $120 million over ten years. See Office of Mgmt.
        & Budget, Exec. Office of the President, Fiscal Year
        2016: Analytical Perspectives of the U.S. Government
        127 tbl. 11-3, 128 (2015), https://go.usa.gov/xUtw2.
        Given the government-debt exception’s narrow scope
        and distinct purpose, the exception “raises no fatal un-
        derinclusivity concerns.” Williams-Yulee, 135 S. Ct. at
        1668.
            The court of appeals in Duguid v. Facebook, Inc.,
        926 F.3d 1146 (9th Cir. 2019), petition for cert. pending,
        No. 19-511 (filed Oct. 17, 2019), acknowledged the gov-
        ernment’s interest in protecting the public fisc. See id.
        at 1156. The court stated, however, that Congress
        “could have accomplished the same goal in a content-
        neutral manner by basing the exception on the called
        party’s preexisting relationship with the federal gov-
        ernment,” rather than on the content of the call. Ibid.
        (citation and internal quotation marks omitted).
            It is true that, if Congress had excepted from the
        TCPA’s automated-call restriction all calls made to per-
        sons with debts owed to or guaranteed by the federal
        government, rather than simply calls made to collect
        those debts, the exception could not plausibly be viewed
        as content-discriminatory. A broader exception of that
        sort, however, would deprive persons who owe
        government-backed debts of the TCPA’s protection
        even from automated calls that are unrelated to those
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 21 of 84




                                   14

        debts and thus unrelated to the protection of the public
        fisc. As applied to such calls, the exception would sacri-
        fice consumer privacy without furthering the counter-
        vailing interest that prompted Congress to enact the
        government-debt exception. There is no sound reason
        to fashion a First Amendment jurisprudence that would
        encourage Congress to regulate in that manner.
            4. After concluding that the government-debt ex-
        ception violates the First Amendment, the court below
        held that the proper remedy is to sever the exception
        from the rest of the TCPA, leaving the automated-call
        restriction intact. App., infra, 22a-24a. That holding is
        correct and does not conflict with any decision of an-
        other court of appeals. Indeed, the court of appeals in
        Duguid reached the same conclusion. 926 F.3d at 1156-
        1157.
            The question whether the government-debt excep-
        tion is severable from the rest of the TCPA therefore
        does not independently satisfy the usual criteria for this
        Court’s review. But if this Court determines that fur-
        ther review of the court of appeals’ constitutional hold-
        ing is warranted, it would be appropriate for the Court
        to consider the issue of the proper remedy for any First
        Amendment violation as part of that review. The ques-
        tion presented in this petition accordingly encompasses
        the subsidiary question whether the appropriate rem-
        edy for any constitutional infirmity would be to sever
        the government-debt exception, rather than (as re-
        spondents argued below) to invalidate the TCPA’s
        automated-call restriction.
            That approach ensures that, if the Court grants re-
        view and affirms the Fourth Circuit’s constitutional
        holding, it can decide the remedial issue and thereby ob-
        viate the need for further (and potentially extensive)
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 22 of 84




                                   15

        lower-court litigation of that question. Granting certio-
        rari on the question so formulated would also ensure
        that respondents retain a concrete stake in the outcome
        of the proceedings, since respondents can achieve their
        desired objective (i.e., removing the current legal bar-
        rier to their use of automated-dialing technology for
        purposes other than the collection of government-
        backed debts) only if the Fourth Circuit’s severability
        holding is reversed and the underlying automated-call
        restriction is held to be invalid. Finally, the Court
        would have the option of addressing the severability
        issue first, and rejecting respondents’ challenge to
        the automated-call restriction on the ground that the
        proper remedy for any constitutional infirmity in the
        government-debt exception would be to sever that ex-
        ception.
           B. The Question Presented Warrants This Court’s Review
              In This Case
           1. “[W]hen a lower court has invalidated a federal
        statute,” this Court’s “usual” approach is to “grant[]
        certiorari.” Iancu v. Brunetti, 139 S. Ct. 2294, 2298
        (2019); see, e.g., United States v. Kebodeaux, 570 U.S.
        387, 391 (2013); United States v. Morrison, 529 U.S. 598,
        605 (2000). The Court has done so repeatedly in cases
        presenting significant First Amendment questions,
        even in the absence of a circuit conflict. See, e.g., Bru-
        netti, supra; Matal v. Tam, 137 S. Ct. 1744 (2017);
        United States v. Alvarez, 567 U.S. 709 (2012); Holder v.
        Humanitarian Law Project, 561 U.S. 1 (2010); United
        States v. Stevens, 559 U.S. 460 (2010); United States v.
        Williams, 553 U.S. 285 (2008); Ashcroft v. ACLU,
        542 U.S. 656 (2004). That practice is consistent with the
        Court’s recognition that judging the constitutionality of
        a federal statute is “the gravest and most delicate duty
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 23 of 84




                                    16

        that th[e] Court is called upon to perform.” Rostker v.
        Goldberg, 453 U.S. 57, 64 (1981) (quoting Blodgett v.
        Holden, 275 U.S. 142, 148 (1927) (opinion of Holmes, J.)).
            The question presented has been and continues to be
        litigated across the country. Like the Fourth Circuit in
        this case, the Ninth Circuit has held that the government-
        debt exception violates the First Amendment and has
        severed the exception from the rest of the TCPA. See
        Duguid, 926 F.3d at 1152-1157; Gallion v. Charter
        Commc’ns, Inc., 772 Fed. Appx. 604, 605 (9th Cir. 2019),
        petition for cert. pending, No. 19-575 (filed Nov. 1,
        2019). Although no court of appeals has upheld the
        government-debt exception against a First Amendment
        challenge, various district courts have done so. See,
        e.g., D. Ct. Doc. No. 62, at 17-21, Schaevitz v. Braman
        Hyundai, Inc., No. 17-cv-23890 (S.D. Fla. Mar. 25,
        2019); Greenley v. Laborers’ Int’l Union of N. Am.,
        271 F. Supp. 3d 1128, 1151 (D. Minn. 2017); D. Ct. Doc.
        No. 58, at 7-9, Bonin v. CBS Radio, Inc., No. 16-cv-674
        (E.D. Wis. Nov. 20, 2017); Mejia v. Time Warner Cable,
        Inc., No. 15-cv-6445, 2017 WL 3278926, at *12-*17
        (S.D.N.Y. Aug. 1, 2017).
            2. Two other pending petitions for writs of certiorari—
        in Facebook, Inc. v. Duguid, No. 19-511 (filed Oct. 17,
        2019) (19-511 Pet.), and in Charter Communications,
        Inc. v. Gallion, No. 19-575 (filed Nov. 1, 2019) (19-575
        Pet.)—raise the same question as is presented here.
        See 19-511 Pet. at i (seeking review on the question
        “[w]hether the TCPA’s prohibition on calls made using
        an [automatic telephone dialing system] is an unconsti-
        tutional restriction on speech, and if so whether the
        proper remedy is to broaden the prohibition to abridge
        more speech”); 19-575 Pet. at i-ii (similar).
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 24 of 84




                                    17

            The certiorari petition in Duguid, however, presents
        an additional question of statutory interpretation, re-
        garding the scope of the TCPA’s definition of “auto-
        matic telephone dialing system.” See 19-511 Pet. at ii.
        As the petitioner in Duguid observes, resolution of that
        statutory question in its favor would render unneces-
        sary any consideration of the First Amendment and
        severability questions in that case. See id. at 14 (ex-
        plaining that consideration of the statutory question
        “will allow the Court to * * * potentially avoid the con-
        stitutional questions altogether”); C.A. Doc. 84, at 3,
        Duguid v. Facebook, Inc., No. 17-15320 (9th Cir. Aug.
        23, 2019) (noting that “resolution of either question
        could lead to dismissal of th[e] case”); see also 19-575
        Pet. at 22 (arguing that the petition in Duguid “involves
        a threshold question of statutory interpretation that
        may prevent this Court from even reaching the consti-
        tutional question”). And the certiorari petition in Gal-
        lion seeks review of an unpublished memorandum dis-
        position that merely applied the Ninth Circuit’s holding
        in Duguid. Gallion, 772 Fed. Appx. at 605-606.
            The certiorari petition in this case therefore provides
        the best vehicle for this Court’s consideration of the
        First Amendment and severability questions. Unlike
        the certiorari petition in Duguid, this petition seeks re-
        view only of those questions, so granting review in this
        case would ensure that the questions are properly be-
        fore this Court. And unlike the certiorari petition in
        Gallion, this petition seeks review of a published and
        fully reasoned court of appeals decision. For these rea-
        sons, the Court should grant the certiorari petition in
        this case, whether or not it also grants certiorari in
        Duguid or Gallion.
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 25 of 84




                                   18
                             CONCLUSION
          The petition for a writ of certiorari should be granted.
          Respectfully submitted.
                                        NOEL J. FRANCISCO
                                          Solicitor General
                                        JOSEPH H. HUNT
                                          Assistant Attorney General
                                        MALCOLM L. STEWART
                                          Deputy Solicitor General
                                        FREDERICK LIU
                                          Assistant to the Solicitor
                                           General
                                        MARK B. STERN
                                        MICHAEL S. RAAB
                                        LINDSEY POWELL
                                          Attorneys
        NOVEMBER 2019
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 26 of 84




                             APPENDIX A

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 18-1588
         AMERICAN ASSOCIATION OF POLITICAL CONSULTANTS,
             INC.; DEMOCRATIC PARTY OF OREGON, INC.;
          PUBLIC POLICY POLLING, LLC; WASHINGTON STATE
                 DEMOCRATIC CENTRAL COMMITTEE,
                     PLAINTIFFS-APPELLANTS
                                 AND
                   TEA PARTY FORWARD PAC, PLAINTIFF
                                    v.
              FEDERAL COMMUNICATIONS COMMISSION;
            WILLIAM P. BARR, IN HIS OFFICIAL CAPACITY
           AS ATTORNEY GENERAL OF THE UNITED STATES,
                    DEFENDANTS-APPELLEES



                         Argued: Dec. 12, 2018
                         Decided: Apr. 24, 2019


          Appeal from the United States District Court for the
            Eastern District of North Carolina, at Raleigh.
         JAMES C. DEVER III, District Judge. (5:16-cv-00252-D)


        Before:    KING, KEENAN, and QUATTLEBAUM, Circuit
        Judges.
        KING, Circuit Judge:
            The American Association of Political Consultants,
        Inc. and three other plaintiffs (hereinafter the “Plain-
        tiffs”) appeal from a summary judgment award made by

                                  (1a)
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 27 of 84




                                          2a

        the district court to the defendants, the Federal Com-
        munications Commission (the “FCC”) and the Attorney
        General (collectively the “Government”).           See Am.
        Ass’n of Political Consultants v. Sessions, 323 F. Supp.
        3d 737 (E.D.N.C. 2018) (the “Opinion”). 1 The Plaintiffs
        initiated this litigation in May 2016 in the Eastern Dis-
        trict of North Carolina, alleging that part of the Tele-
        phone Consumer Protection Act of 1991 (the “TCPA”)
        contravenes the Free Speech Clause of the First
        Amendment. As pertinent here, the TCPA prohibits
        calls to cell phones by use of an automated dialing sys-
        tem or an artificial or prerecorded voice, subject to three
        statutory exemptions (the “automated call ban”). The
        Plaintiffs allege that one of the statutory exemptions to
        the automated call ban—created by a 2015 TCPA
        amendment—is facially unconstitutional under the Free
        Speech Clause. That exemption authorizes automated
        calls that relate to the collection of debts owed to or guar-
        anteed by the federal government (the “debt-collection
        exemption”). 2 According to the Plaintiffs, the free
        speech infirmity of the debt-collection exemption is not



         1
             In addition to the American Association of Political Consultants,
        Inc., the appellants here are the Democratic Party of Oregon, Inc.,
        Public Policy Polling, LLC, and the Washington State Democratic
        Central Committee. Those entities regularly engage in political ac-
        tivities, and many of those activities involve political communications
        and speech. By way of example, the Plaintiffs conduct political
        polls, seek to persuade and inform voters, solicit donations, and or-
        ganize voter-turnout efforts and town hall events.
          2
             As reflected above, we use the term “Government”—with a cap-
        ital “G”—to collectively refer to the two named defendants. On the
        other hand, we generally refer to the government of the United
        States by the generic term “federal government.”
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 28 of 84




                                          3a

        severable from the automated call ban and renders the
        entire ban unconstitutional.
           In awarding summary judgment to the Government
        in March 2018, the Opinion rejected the free speech chal-
        lenge interposed by the Plaintiffs. The district court ap-
        plied strict scrutiny review to the debt-collection exemp-
        tion and ruled that it does not violate the Free Speech
        Clause. As explained below, we agree that strict scru-
        tiny review applies in this case but conclude that the
        debt-collection exemption does not satisfy such a review.
        As a result, we agree with the Plaintiffs that the debt-
        collection exemption contravenes the Free Speech
        Clause. In agreement with the Government, however,
        we are satisfied to sever the flawed exemption from the
        automated call ban. We therefore vacate the judgment
        and remand.
                                          I.
                                          A.
            Enacted in 1991, the TCPA was a response by Con-
        gress to the reactions of American consumers over in-
        trusive and unwanted phone calls. As a result of con-
        gressional concern with automated phone calls, the au-
        tomated call ban prohibits phone calls to cell phones that
        use “any automatic telephone dialing system or an arti-
        ficial prerecorded voice.”         See 47 U.S.C. §
                     3
        227(b)(1)(A). The automated call ban does not, how-



         3
            The automated call ban, which is codified at § 227(b)(1)(A) of Title
        47, provides, in pertinent part, that it shall be unlawful for a person:
             to make any call (other than a call made for emergency pur-
             poses or made with the prior express consent of the called
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 29 of 84




                                        4a

        ever, reach and prohibit all calls made with those tech-
        nologies. For example, the TCPA authorizes auto-
        mated phone calls to cell phones if they satisfy one of the
        statutory exemptions specified in the automated call
        ban. When it was enacted in 1991, the TCPA created
        two statutory exemptions to the ban, both of which are
        yet in effect. Under the first exemption, if an auto-
        mated call to a cell phone is initiated “for emergency
        purposes,” it does not contravene the automated call ban
        (the “emergency exemption”). See id. Pursuant to
        the second statutory exemption, an automated call made
        to a cell phone with “the prior express consent of the
        called party” likewise does not violate the ban (the “con-
        sent exemption”). See id.
           For more than twenty years, the emergency and con-
        sent exemptions were the only statutory exemptions to
        the automated call ban. In 2015, however, Congress en-
        acted the third statutory exemption—the debt-collection
        exemption—and therein excepted from the ban all calls
        to cell phones “made solely to collect a debt owed to or
        guaranteed by the United States.” See Bipartisan
        Budget Act of 2015, Pub. L. No. 114-74, § 301(a), 129 Stat.


           party) using any automatic telephone dialing system or an ar-
           tificial or prerecorded voice—
           . . . .
              (iii) to any telephone number assigned to a . . . cellular
              telephone service . . . unless such call is made solely to col-
              lect a debt owed to or guaranteed by the United States. . . .
        See 47 U.S.C. § 227(b)(1)(A). An “automatic telephone dialing sys-
        tem” is defined as equipment that “has the capacity (A) to store or
        produce telephone numbers to be called, using a random or sequen-
        tial number generator, and (B) to dial such numbers.” See id.
        § 227(a)(1).
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 30 of 84




                                         5a

        584, 588 (2015) (amending 47 U.S.C. § 227(b)(1)(A)(iii)). 4
        In addition to the statutory exemptions, automated calls
        made by the federal government itself are not barred by
        the automated call ban. See Campbell-Ewald Co. v.
        Gomez, 136 S. Ct. 663, 672 (2016) (“The United States
        and its agencies, it is undisputed, are not subject to the
        TCPA’s prohibitions.”). With the foregoing statutory
        framework in mind, we turn to the proceedings in the
        district court.
                                         B.
           In May 2016, the Plaintiffs filed this lawsuit in the
        Eastern District of North Carolina, alleging, inter alia,
        that the debt-collection exemption to the automated call
        ban contravenes their free speech rights because it is a
        content-based restriction on speech that fails to satisfy
        strict scrutiny review. According to the complaint, the
        debt-collection exemption creates a regime that permits
        —and thereby unconstitutionally favors—a select group
        of otherwise prohibited automated calls to cell phones.
        The complaint also alleges that whether an automated
        phone call satisfies the debt-collection exemption, and
        thus escapes the prohibitions of the automated call ban,
        depends on the call’s content. The Plaintiffs therefore
        allege that the debt-collection exemption to the ban con-
        travenes the Free Speech Clause.


         4
            In 1992, a year after its enactment of the TCPA, Congress
        empowered the FCC to create regulatory exemptions to the auto-
        mated call ban. See Telephone Disclosure & Dispute Resolution
        Act, Pub. L. No. 102-556, § 402, 106 Stat. 4181, 4194-95 (1992) (codi-
        fied in 47 U.S.C. § 227(b)(2)(C)). Utilizing that authority, the FCC
        has promulgated six regulatory exemptions, which were not chal-
        lenged in the district court.
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 31 of 84




                                   6a

            In 2017, the Plaintiffs and the Government each
        moved in the district court for summary judgment. By
        its Opinion of March 26, 2018, the court denied the sum-
        mary judgment request of the Plaintiffs and awarded
        summary judgment to the Government. In so ruling,
        the court rejected the Free Speech Clause challenge of
        the Plaintiffs. At its outset, the Opinion correctly rec-
        ognized that the Free Speech Clause prohibits a re-
        striction on speech that is predicated on “ ‘its message,
        its ideas, its subject matter, or its content.’ ” See
        AAPC, 323 F. Supp. 3d at 742 (quoting Reed v. Town of
        Gilbert, 135 S. Ct. 2218, 2226 (2015)). As the Opinion
        explained, such content-based speech restrictions “ ‘are
        presumptively unconstitutional’ ” and are only permissi-
        ble if they satisfy strict scrutiny review. See id. (quot-
        ing Reed, 135 S. Ct. at 2226). That is, the Government
        must establish that content-based speech restrictions
        have been narrowly tailored to further a compelling gov-
        ernmental interest.
            Although the Opinion ruled that the debt-collection
        exemption to the automated call ban is constitutional, it
        initially recognized the exemption as a “content-based
        speech restriction.” See AAPC, 323 F. Supp. 3d at 743.
        As the district court explained, the debt-collection ex-
        emption “makes content distinctions on its face.” Id.
        To support that proposition, the court drew on a decision
        from a California court and explained that whether an
        automated phone call to a cell phone qualifies for the ex-
        emption “derives from the call’s communicative con-
        tent,” and requires a court to review such content. Id.
        (citing Gallion v. Charter Commc’ns Inc., 287 F. Supp.
        3d 920, 927 (C.D. Cal. 2018)).
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 32 of 84




                                   7a

           In accepting the proposition that the debt-collection
        exemption makes content-based distinctions, the Opin-
        ion rejected—for two reasons—the Government’s con-
        tention that the exemption is based only on “the rela-
        tionship between a caller and a recipient,” and not on the
        call’s content. See AAPC, 323 F. Supp. 3d at 743.
        First, the Opinion observed that the “ ‘plain language of
        the [debt-collection exemption] makes no reference
        whatsoever to the relationship of the parties.’ ” Id.
        (quoting Gallion, 287 F. Supp. 3d at 927). Second, the
        district court explained that the Government sought to
        justify the exemption on the basis of the relationship be-
        tween the federal government and the debtor, i.e., the
        call-recipient. As the Opinion recognized, however,
        the debt-collection exemption is not limited to calls from
        the federal government to the cell phones of debtors.
        The exemption also provides statutory protection for “ ‘a
        third party [who] has no preexisting relationship
        with the debtor [call-recipient].’ ” Id. (quoting Gallion,
        287 F. Supp. 3d at 927). As such, the court was satis-
        fied that the debt-collection exemption is predicated on
        the subject matter of the phone call rather than on the
        caller’s relationship to the recipient thereof.
           Notwithstanding the content-based restriction im-
        posed by the debt-collection exemption, the Opinion
        ruled that it does not contravene the Free Speech
        Clause. The district court thus rejected the proposi-
        tion advanced by the Plaintiffs that the exemption un-
        dermines the narrow tailoring of the automated call ban.
        In that regard, the court agreed with the Government
        that the exemption does not subvert the privacy inter-
        ests furthered by the ban. The Opinion therefore con-
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 33 of 84




                                          8a

        cluded that the debt-collection exemption to the auto-
        mated call ban satisfies strict scrutiny review. 5 That is,
        the exemption does not hinder the automated call ban
        from furthering the compelling governmental interest of
        protecting “the well-being, tranquility, and privacy” of
        American consumers in a narrowly tailored fashion.
        See AAPC, 323 F. Supp. 3d at 744.
           Finally, the district court rebuffed the argument of
        the Plaintiffs that less restrictive alternatives would
        equally advance the purposes of the automated call ban.
        The Opinion explained that alternatives proposed by the
        Plaintiffs—such as time-of-day limitations, mandatory
        caller identity disclosure, and do-not-call lists—would
        not further the privacy interests underlying the TCPA
        and were otherwise implausible. Because the court
        ruled that the debt-collection exemption to the auto-
        mated call ban satisfies strict scrutiny and does not con-
        travene the Free Speech Clause, it awarded summary
        judgment to the Government.
            The Plaintiffs have noted a timely appeal, which has
        been briefed and argued. Being satisfied that the dis-
        trict court had subject matter jurisdiction and rendered
        a final decision, we possess appellate jurisdiction pursu-
        ant to 28 U.S.C. § 1291. 6

         5
            In ruling that strict scrutiny review applies to the Plaintiffs’ free
        speech challenge, the Opinion rejected the Government’s contention
        that the less demanding standard of intermediate scrutiny is the pro-
        per level of review.
          6
            In the district court, the Government moved to dismiss the com-
        plaint for lack of subject matter jurisdiction, interposing two conten-
        tions. First, the Government maintained that the Plaintiffs’ claims
        were not within the jurisdiction of the district court because those
        claims also challenged the FCC’s regulatory exemptions. Such a
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 34 of 84




                                        9a

                                        II.
           We review de novo legal rulings made by a district
        court in connection with a summary judgment award.
        See Bostic v. Schaefer, 760 F.3d 352, 370 (4th Cir. 2014).
        In so doing, we apply “the same legal standards as the
        district court,” under which summary judgment is ap-
        propriate where there is no genuine dispute of material
        fact, “and the movant is entitled to judgment as a matter
        of law.” See Lawson v. Union Cty. Clerk of Court,
        828 F.3d 239, 247 (4th Cir. 2016) (citations and internal
        quotation marks omitted). Being confronted with a fa-
        cial constitutional challenge to a statute, we review the
        various issues de novo. See Maryland v. Universal
        Elections, Inc., 729 F.3d 370, 375 (4th Cir. 2013).
                                       III.
                                        A.
                                        1.
            Although the Plaintiffs agree with the district court
        that the debt-collection exemption to the automated call
        ban constitutes a content-based restriction on speech,
        they challenge the court’s ruling that the exemption sat-
        isfies strict scrutiny review. As support, they contend
        that the debt-collection exemption does not further any
        compelling governmental interest.        Moreover, they

        challenge, according to the Government, had to be initiated in the
        appropriate court of appeals. See 28 U.S.C § 2342. Second, the
        Government argued that the Plaintiffs lacked Article III standing to
        sue. In response to the dismissal motion, the Plaintiffs explicitly
        abandoned any challenge to the regulatory exemptions. The dis-
        trict court then rejected both jurisdictional contentions and ruled
        that it possessed subject matter jurisdiction. On appeal, the Gov-
        ernment does not challenge either of the jurisdictional rulings.
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 35 of 84




                                         10a

        maintain that, if a compelling governmental interest is
        furthered, the exemption does not do so in the least re-
        strictive manner, as required under strict scrutiny re-
        view. According to the Plaintiffs, the debt-collection
        exemption to the automated call ban imposes an imper-
        missible content-based restriction on speech, and the
        entire ban—not just the debt-collection exemption—
        must therefore be invalidated. In other words, the
        Plaintiffs maintain that severance of the exemption, if it
        is constitutionally flawed, is not a permissible remedy. 7
                                          2.
            In order to properly assess and dispose of the Plain-
        tiffs’ Free Speech Clause challenge to the debt-collection
        exemption, we must address three issues. First, we must
        decide whether, on one hand, the debt-collection exemp-
        tion is a content-based speech restriction subject to

         7
            In addition to their contention that the debt-collection exemption
        renders the automated call ban unconstitutional, the Plaintiffs seek
        in their appellate submissions to pursue two other arguments.
        First, they attempt to resurrect the proposition that the regulatory
        exemptions are content-based restrictions that fail strict scrutiny.
        In the district court, however, the Plaintiffs explicitly disclaimed any
        challenge to the regulatory exemptions. We are therefore unable
        to consider that abandoned contention. See Meyer v. Berkshire Life
        Ins. Co., 372 F.3d 261, 265 n.2 (4th Cir. 2004) (explaining binding na-
        ture of judicial concessions). Second, the Plaintiffs appear to assert
        that the FCC’s authority to promulgate regulatory exemptions to
        the automated call ban supports their contention that it is unconsti-
        tutional. The Plaintiffs, however, have not sufficiently briefed that
        contention. They mention it only in passing and thus have waived
        it. See Grayson O Co. v. Agadir Int’l LLC, 856 F.3d 307, 316 (4th Cir.
        2017) (explaining that failure to properly develop appellate conten-
        tion, or merely taking a “ ‘passing shot’ ” at it, waives the argument
        (quoting Brown v. Nucor Corp., 785 F.3d 895, 923 (4th Cir. 2015))).
        In these circumstances, we do not further address those issues.
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 36 of 84




                                   11a

        strict scrutiny review, or whether, on the other hand, it
        constitutes a content-neutral speech restriction subject
        to intermediate scrutiny analysis. See Reed v. Town of
        Gilbert, 135 S. Ct. 2218, 2227 (2015). Second, we must
        evaluate whether the debt-collection exemption to the
        automated call ban survives the applicable level of scru-
        tiny. See id. at 2231. Finally, if the debt-collection ex-
        emption impermissibly infringes on free speech rights,
        we must identify the appropriate remedy for that in-
        fringement. That is, we must then decide whether to
        strike the automated call ban in its entirety, or whether
        to simply sever the flawed exemption therefrom. See
        Regan v. Time, Inc., 468 U.S. 641, 652-53 (1984).
                                   B.
                                    1.
                                    a.
            In the First Amendment context, a statutory provi-
        sion constitutes a content-based speech restriction if it
        “applies to particular speech because of the topic dis-
        cussed or the idea or message expressed.” See Reed,
        135 S. Ct. at 2227. Such a speech restriction is pre-
        sumptively unconstitutional and can only be justified if
        it is narrowly tailored to further a compelling govern-
        mental interest. See id. To determine whether a stat-
        utory provision imposes a content-based speech re-
        striction, the Supreme Court has identified a two-prong
        inquiry. As the Court explained in its Reed decision in
        2015, the inquiry’s first prong requires a reviewing court
        to decide whether the statute is content-based on its face
        —that is, whether the text thereof distinguishes be-
        tween speech based on content or subject matter. See
        id. at 2228. If the statute is determined to be facially
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 37 of 84




                                   12a

        content-based, the court must conduct a strict scrutiny
        review.    If the statute is facially content-neutral,
        however, it must satisfy the second prong of the Reed
        inquiry in order to be reviewed under intermediate
        scrutiny—a less demanding level of scrutiny that gener-
        ally applies to content-neutral restrictions.    Under
        Reed’s second prong, a statute constitutes a content-
        based restriction on speech if it “cannot be justified
        without reference to the content of the regulated
        speech,” or if it was adopted because the government
        disagrees with the message conveyed thereby. Id. at
        2227 (internal quotation marks omitted) (quoting Ward
        v. Rock Against Racism, 491 U.S. 781, 791 (1989)).
                                    b.
           Analyzed under Reed’s first prong, the debt-collection
        exemption to the automated call ban facially distin-
        guishes between phone calls on the basis of their con-
        tent. As that exemption specifies, otherwise prohib-
        ited automated calls made to cell phones “solely to col-
        lect a debt owed to or guaranteed by the United States”
        do not violate the automated call ban and are legally per-
        missible. See 47 U.S.C. § 227(b)(1)(A)(iii). But auto-
        mated calls made to cell phones that deal with other
        subjects—such as efforts to collect a debt neither owed
        to nor guaranteed by the United States—do not qualify
        for the debt-collection exemption and are prohibited by
        the automated call ban. A proper application of the
        debt-collection exemption therefore “depend[s] entirely
        on the communicative content of the [call]” and, as the
        district court ruled, constitutes a content-based speech
        restriction that is subject to strict scrutiny. See Reed,
        135 S. Ct. at 2227.
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 38 of 84




                                     13a

           The content-based nature of the debt-collection ex-
        emption is demonstrated by an illustrative example.
        As explained by the district court, a private debt collec-
        tor could make two nearly identical automated calls to
        the same cell phone using prohibited technology, with
        the sole distinction being that the first call relates to a
        loan guaranteed by the federal government, while the
        second call concerns a commercial loan with no govern-
        ment guarantee. Although the first automated call
        would satisfy the debt-collection exemption and not be
        subject to the automated call ban, the second call would
        not satisfy the exemption and would be illegal. The le-
        gality of those phone calls, due solely to the debt-collection
        exemption, thus depends on their subject matter (i.e.,
        their content).
                                      c.
           Seeking to avoid a judicial determination that the debt-
        collection exemption is a content-based speech restric-
        tion, the Government maintains on appeal that the ex-
        emption “is premised principally on the relationship be-
        tween the [federal] government and the person being
        called.” See Br. of Appellees 6. That relationship, ac-
        cording to the Government, emanates from a loan or
        guarantee arrangement between the federal govern-
        ment and the debtor. Because the debt-collection ex-
        emption applies to automated phone calls that have a
        nexus with a government-debtor arrangement—and the
        relationship it creates—the applicability of the exemp-
        tion turns on the debtor’s relationship with the federal
        government. The Government therefore contends that
        whether an automated phone call is authorized by the
        debt-collection exemption, and thus not prohibited by
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 39 of 84




                                        14a

        the automated call ban, depends on the relationship of
        the parties thereto, and not on the content thereof. 8
           Like the district court, however, we are persuaded
        that the statutory text of the debt-collection exemption
        undercuts the Government’s relationship-based conten-
        tion. The text of the exemption makes no reference to
        the relationship between the caller and the recipient of
        the automated phone call. To be sure, a relationship is
        created when a debtor owes a debt that is guaranteed by
        the federal government. But the restriction imposed
        by the debt-collection exemption—and the carveout it
        creates—does not regulate on the basis of that relation-
        ship. Instead, the exemption regulates on the basis of
        the content of the phone call. Under the debt-collection
        exemption, the relationship between the federal govern-
        ment and the debtor is only relevant to the subject mat-
        ter of the call. In other words, the debt-collection ex-
        emption applies to a phone call made to the debtor
        because the call is about the debt, not because of any
        relationship between the federal government and the
        debtor. And the Supreme Court has recognized that
        “regulation of speech is content based if a law applies to
        particular speech because of the topic discussed.” See
        Reed, 135 S. Ct. at 2227. In these circumstances, the


         8
            As part of its relationship-based argument, the Government
        emphasizes that the TCPA does not apply to automated calls made
        by the federal government. See Campbell-Ewald Co. v. Gomez,
        136 S. Ct. 663, 672 (2016) (“The United States and its agencies, it is
        undisputed, are not subject to the TCPA’s prohibitions.”). It con-
        tends that the debt-collection exemption merely permits persons
        making calls on behalf of the federal government to “use the same
        means” that the United States or its agencies could use. See Br.
        of Appellees 6-7. We are not persuaded by that proposition.
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 40 of 84




                                    15a

        debt-collection exemption to the automated call ban con-
        stitutes a content-based speech restriction.
                                     2.
                                     a.
           Because the debt-collection exemption is a content-
        based restriction on speech, it can only pass constitu-
        tional muster if it satisfies a strict scrutiny review.
        See Reed, 135 S. Ct. at 2231. Strict scrutiny is a rigor-
        ous standard of review that requires the speech re-
        striction to advance a sufficiently important governmen-
        tal objective—that is, an objective of the “highest
        order.” See id. at 2232; see also McCutcheon v. FEC,
        572 U.S. 185, 199 (2014). Any content-based restriction
        must also be narrowly tailored, that is, “closely drawn,” in
        order to fit that objective. See McCutcheon, 572 U.S. at
        199. Thus, in order to survive strict scrutiny, the Govern-
        ment must show that the debt-collection exemption has
        been narrowly tailored to further a compelling govern-
        mental interest. See Reed, 135 S. Ct. at 2231.
           In conducting a strict scrutiny review, we are obliged
        to examine the speech restriction for an infirmity that is
        commonly referred to as “underinclusiveness.” See
        Reed, 135 S. Ct. at 2232. An “underinclusive” restric-
        tion is one that covers too little speech, thereby leaving
        “appreciable damage to the government’s interest
        unprohibited.” See Cahaly v. Larosa, 796 F.3d 399,
        405 (4th Cir. 2015) (citations and internal quotation
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 41 of 84




                                         16a

        marks omitted). An underinclusive restriction thus
        fails a strict scrutiny review. See id. at 405-06. 9
           Put succinctly, the debt-collection exemption fails
        strict scrutiny review. It is fatally underinclusive for
        two related reasons. First, by authorizing many of the
        intrusive calls that the automated call ban was enacted
        to prohibit, the debt-collection exemption subverts the
        privacy protections underlying the ban. Second, the
        impact of the exemption deviates from the purpose of
        the automated call ban and, as such, it is an outlier among
        the other statutory exemptions.
                                          b.
            In seeking to justify the debt-collection exemption,
        the Government maintains that the automated call ban
        (including that exemption) furthers a compelling gov-
        ernmental interest by protecting personal and residen-
        tial privacy. Relying on congressional findings sup-
        porting the TCPA, the Government argues that auto-
        mated calls are “the most intrusive” type of phone calls.
        See Br. of Appellees 20. By “generally preventing” the
        use of such calls to cell phones, the Government con-
        tends that the automated call ban protects and shelters
        the privacy interests of American consumers. See id.
        It also argues that, as part of the automated call ban, the


         9
            Although an “underinclusive” content-based restriction applies
        to too little speech, an impermissibly “overinclusive” restriction reg-
        ulates too much speech and unnecessarily circumscribes protected ex-
        pression. See Cahaly, 796 F.3d at 405. Because the debt-collection
        exemption to the automated call ban is fatally “underinclusive,”
        we need not assess any issue of “overinclusiveness.” See Reed,
        135 S. Ct. at 2231-32 (examining only underinclusiveness of speech
        restriction).
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 42 of 84




                                    17a

        debt-collection exemption does not undermine the pri-
        vacy protection efforts embodied in the ban. Accord-
        ing to the Government, that exemption applies only to a
        “narrow category of calls.” See id. at 18. It therefore
        asserts that the debt-collection exemption does not “ap-
        preciabl[y] damage” the privacy interests underlying
        the automated call ban. See id.
           We are unpersuaded by the Government’s compel-
        ling interest argument. Again, the debt-collection ex-
        emption does not further the purpose of the automated
        call ban in a narrowly tailored fashion. Congress im-
        plemented the ban in order to protect privacy interests.
        See S. Rep. No. 102-178, at 1, 5 (1991) (explaining that
        purpose of TCPA is to protect “privacy interests”);
        see also Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368,
        372 (2012) (discussing congressional findings supporting
        TCPA prohibitions). The debt-collection exemption,
        however, undercuts those privacy protections. In fact,
        the exemption applies in a manner that runs counter to
        the privacy interests that Congress sought to safeguard.
           Significantly, the potential reach of the debt-collection
        exemption belies the Government’s asserted “narrow”
        framing of it. According to the FCC, the federal gov-
        ernment, by the end of fiscal year 2016, had either guar-
        anteed or was owed nearly eighty-percent of all out-
        standing student loan debt. See In re Rules & Regula-
        tions Implementing the TCPA, 31 FCC Rcd. 9074, 9077
        n.28 (Aug. 11, 2016). An FCC report also revealed that
        more than 41 million borrowers owed over one trillion
        dollars in federal student loans. See id. Notably, stu-
        dent loan debt, which is generally handled through the
        Department of Education, is but one category of debt
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 43 of 84




                                       18a

        that is guaranteed by or owed to the federal govern-
        ment. See id. at 9077-78. Various other categories of
        such debt are handled through other departments,
        which include the Department of Agriculture, the De-
        partment of Housing and Urban Development, and the
        Department of Health and Human Services. See id.
        Thus, millions of debtors owe debts about which third
        parties can make otherwise prohibited calls under the
        debt-collection exemption. The exemption is not at all
        “narrow” when it is assessed in that context.
           Because of the expansive reach of the debt-collection
        exemption, it is woefully underinclusive and does not
        serve the compelling governmental interest of protect-
        ing privacy in a narrow fashion. The exemption thus
        cannot be said to advance the purpose of privacy protec-
        tion, in that it actually authorizes a broad swath of in-
        trusive calls. In so doing, the debt-collection exemp-
        tion exposes millions of American consumers to some of
        the most disruptive phone calls they receive. The ex-
        emption therefore erodes the privacy protections that
        the automated call ban was intended to further. See
        Williams-Yulee v. Florida Bar, 135 S. Ct. 1656, 1668
        (2015) (recognizing that speech restrictions with vast
        carveouts can undermine compelling governmental in-
        terest). Although theoretically limited by the number
        of debtors owing loans guaranteed by the federal gov-
        ernment, the debt-collection exemption authorizes a
        nearly “unlimited proliferation” of disruptive and intru-
        sive automated debt-collection efforts.       See Reed,
        135 S. Ct. at 2231. 10


         10
            In addition to contending that the automated call ban—including
        the debt-collection exemption—advances an interest in protecting
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 44 of 84




                                         19a

                                          c.
            Likewise, a comparative analysis of the auto-
        mated phone calls authorized under the debt-collection
        exemption with those permissible under the other
        statutory exemptions shows the detrimental effect of
        debt-collection calls on the privacy interests that under-
        lie the automated call ban. For example, phone calls au-
        thorized under the consent exemption require “the prior
        express consent of the called party.” See 47 U.S.C.
        § 227(b)(1)(A). Because consent generally diminishes
        any expectation of privacy, phone calls that qualify for
        the consent exemption are less intrusive than other au-
        tomated calls. See Norris v. Premier Integrity Sols.,
        Inc., 641 F.3d 695, 699 (6th Cir. 2011) (explaining that
        consent diminishes expectation of privacy in constitu-
        tional context). On the other hand, the FCC itself has
        acknowledged that debt-collection calls are among the
        most intrusive, disruptive, and complained of phone


        privacy, the Government interposes another justification for the
        debt-collection exemption. It maintains that the exemption pro-
        tects the public fisc by aiding in the collection of debts owed to the
        federal government, plus other debts for which the government is
        possibly on the hook. Assuming the debt-collection exemption fur-
        thers such an interest, however, it is not narrowly tailored to that
        end and must be rejected. That is, the federal government has less
        restrictive alternatives at its disposal to collect such debts. See
        United States v. Playboy Entm’t Grp., Inc., 529 U.S. 803, 813 (2000)
        (explaining that First Amendment requires the use of less restric-
        tive alternatives to content-based speech restrictions). And such
        alternatives could be used without running afoul of the automated
        call ban. First, the federal government could secure consent from the
        debtors to make debt-collection calls. See 47 U.S.C. § 227(b)(1)(A).
        Second, it could place the calls itself, in that the federal government
        is not subject to the automated call ban.
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 45 of 84




                                       20a

        calls made to American consumers. 11 In fact, the FCC
        receives more complaints about debt-collection phone
        calls than calls “relating to . . . any other industry.”
        See In re Rules & Regulations Implementing the TCPA,
        31 FCC Rcd. at 9077 (explaining that, in 2015, FCC re-
        ceived over 900,000 complaints about debt-collection calls).
            The automated phone calls authorized under the
        emergency exemption also contrast sharply with debt-
        collection calls. In order to qualify for the emergency
        exemption, phone calls must be “necessary in any situa-
        tion affecting the health and safety” of Americans. See
        47 C.F.R. § 64.1200(f )(4). Emergency automated phone
        calls therefore differ from debt-collection calls in three
        important ways. First, emergency calls serve the vital
        purpose of protecting the safety and welfare of Ameri-
        cans, and the debt-collection calls lack any similarly im-
        portant purpose. See ACA Int’l v. FCC, 885 F.3d 687,
        714 (D.C. Cir. 2018) (contrasting debt-collection calls
        with emergency calls). Second, automated phone calls
        made under the emergency exemption are much less
        likely to negatively impact Americans’ sense of privacy.
        See In re TCPA, 7 FCC Rcd. 2736, 2738 (Apr. 17, 1992)
        (explaining that emergency calls are only made when “it
        is in the public interest to convey information to consum-
        ers concerning health or safety”). Third, such emer-
        gency calls are generally made less often because they
        “must be about a bona fide emergency that is relevant

         11
            Beyond its acknowledgement of the disruption caused by debt-
        collection calls, the FCC recognizes that the proliferation of auto-
        mated phone calls under the debt-collection exemption could “mag-
        nify consumer harms arising from debt collection calls.” See In
        re Rules & Regulations Implementing the TCPA, 31 FCC Rcd. at
        9077. For example, such phone calls render American consumers
        more susceptible to telephone scams. See id.
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 46 of 84




                                   21a

        to the called party.” See In re Rules & Regulations
        Implementing the TCPA, 31 FCC Rcd. 9054, 9063 n.76
        (Aug. 4, 2016) (emphasizing that emergency exemption
        “will not promote the proliferation of unwanted” calls).
           Unlike the consent and emergency exemptions, the
        debt-collection exemption impedes the privacy interests
        of the automated call ban. The debt-collection exemp-
        tion is thus an outlier among the statutory exemptions.
        The divergence between the debt-collection exemption
        and the other two exemptions shows that the debt-
        collection exemption is incompatible with the privacy in-
        terests justifying the ban.
                                    d.
           As the Supreme Court emphasized in its Reed deci-
        sion, a “ ‘law cannot be regarded as protecting an inter-
        est of the highest order, and therefore as justifying a re-
        striction on truthful speech, when it leaves appreciable
        damage to that supposedly vital interest unprohibited.’ ”
        See 135 S. Ct. at 2232 (quoting Republican Party of
        Minn. v. White, 536 U.S. 765, 780 (2002)). The content-
        based loophole created by the debt-collection exemption
        does what the Reed Court condemned. See Williams-
        Yulee, 135 S. Ct. at 1668 (explaining that underinclusive
        restrictions “can raise ‘doubts about whether the gov-
        ernment is in fact pursuing the interest it invokes’ ”
        (quoting Brown v. Entm’t Merchs. Ass’n, 564 U.S. 786,
        802 (2011)); White, 536 U.S. at 780 (recognizing that a
        restriction on speech might permit so much of the objec-
        tionable speech as to “render belief in that purpose a
        challenge to the credulous”). In these circumstances,
        the debt-collection exemption fails to satisfy strict scru-
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 47 of 84




                                        22a

        tiny, constitutes an unconstitutional content-based re-
        striction on speech, and therefore violates the Free
        Speech Clause.
                                         3.
                                         a.
            In that the debt-collection exemption contravenes
        the Free Speech Clause, we must also consider and iden-
        tify the impact of that ruling on the balance of the auto-
        mated call ban. Because the district court ruled that
        the exemption satisfies strict scrutiny, it had no reason
        to address the question of severance. Anticipating that
        we might rule in favor of the Plaintiffs, however, the par-
        ties have addressed the severance issue on appeal. 12
        The Plaintiffs maintain in their appellate submissions
        that the constitutionally flawed debt-collection exemp-
        tion invalidates the entirety of the automated call ban,
        rendering severance of the debt-collection exemption
        improper. The Government argues, however, that the
        controlling authorities require a severance of the ex-
        emption from the automated call ban.
           For several reasons, we agree with the Government
        on the severance issue. First and foremost, the explicit
        directives of the Supreme Court and Congress strongly
        support a severance of the debt-collection exemption from
        the automated call ban. Furthermore, the ban can oper-


         12
             Although we could remand the severance issue for resolution by
        the district court in the first instance, we will not do so. In these
        circumstances, the issue is straightforward, and we prefer to resolve
        it now. See Costco Wholesale Corp. v. Maleng, 522 F.3d 874, 886
        (9th Cir. 2008) (deciding severance issue on appeal because, inter
        alia, merits and severance were “intimately tied”).
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 48 of 84




                                    23a

        ate effectively in the absence of the debt-collection exemp-
        tion, which is clearly an outlier among the statutory ex-
        emptions.
                                    b.
           In circumstances such as these, the Supreme Court
        has recognized that severance is the preferred remedy.
        As the Chief Justice explained in the Court’s NFIB v.
        Sebelius decision, if Congress wants the balance of a
        statute to stand when one aspect is constitutionally
        flawed, a reviewing court “must leave the rest of the
        [statute] intact.” See 567 U.S. 519, 587 (2012). By
        severing the flawed portion of a statute, the court can
        limit the impact of its ruling of constitutional infirmity.
        See Ayotte v. Planned Parenthood of N. New Eng.,
        546 U.S. 320, 328 (2006); United States v. Under Seal,
        819 F.3d 715, 721-22 (4th Cir. 2016) (recognizing that
        severance of a flawed portion of a statute prevents a
        court from nullifying too much of that enactment). The
        general rule is thus “ ‘that partial . . . invalidation
        [of a statute] is the required course.’ ” See Free Enter.
        Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S.
        477, 508 (2010) (quoting Brockett v. Spokane Arcades,
        Inc., 472 U.S. 491, 504 (1985)).
           Complementing the Supreme Court’s strong prefer-
        ence for a severance in these circumstances, Congress
        has explicitly mandated that, if a TCPA provision is de-
        termined to be constitutionally infirm, severance is the
        appropriate remedy. That is, Congress has directed
        that, if any part of the TCPA “is held invalid, the remain-
        der . . . shall not be affected.” See 47 U.S.C. § 608.
        That severability provision eases our inquiry on the sev-
        erance issue and creates “a presumption that Congress
        did not intend the validity of the statute in question to
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 49 of 84




                                    24a

        depend on the validity of the constitutionally offensive
        provision.” See Alaska Airlines, 480 U.S. at 686 (citing
        INS v. Chadha, 462 U.S. 919, 932 (1983)). As a result,
        severance of the debt-collection exemption from the bal-
        ance of the automated call ban will comply with the ex-
        plicit directive of Congress and with controlling Su-
        preme Court precedent.
           We are also satisfied that a severance of the debt-
        collection exemption will not undermine the automated
        call ban. For twenty-four years, from 1991 until 2015,
        the automated call ban was “fully operative.” Free En-
        ter. Fund, 561 U.S. at 509 (citations and internal quota-
        tion marks omitted). As a result, the Plaintiffs simply
        cannot show that excising the debt-collection exemption
        will hamper the function of the ban. See Alaska Air-
        lines, 480 U.S. at 686 (explaining that only “strong evi-
        dence” overcomes presumption created by severability
        clause). In these circumstances, we agree with the Gov-
        ernment and direct the severance of the debt-collection
        exemption from the balance of the automated call ban.
                                    IV.
           Pursuant to the foregoing, we vacate the district court’s
        award of summary judgment to the Government. We
        also direct the severance of the debt-collection exemption
        from the balance of the automated call ban and remand for
        such further proceedings as may be appropriate.
                                 VACATED AND REMANDED
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 50 of 84




                                  25a

                             APPENDIX B

               UNITED STATES DISTRICT COURT
        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                     WESTERN DIVISION


                          No. 5:16-CV-252-D
         AMERICAN ASSOCIATION OF POLITICAL CONSULTANTS,
         DEMOCRATIC PARTY OF OREGON, INC., PUBLIC POLICY
             POLLING, LLC, TEA PARTY FORWARD PAC,
           AND WASHINGTON STATE DEMOCRATIC CENTRAL
                     COMMITTEE, PLAINTIFFS
                                    v.
          JEFFERSON SESSIONS, ATTORNEY GENERAL OF THE
           UNITED STATES, AND FEDERAL COMMUNICATIONS
                    COMMISSION, DEFENDANTS


                              Mar. 24, 2018


                                ORDER


           On May 12, 2016, the American Association of Politi-
        cal Consultants, Inc., the Democratic Party of Oregon,
        Inc., Public Policy Polling, LLC, the Tea Party Forward
        PAC, and the Washington State Democratic Central
        Committee (collectively, “plaintiffs”) sued United States
        Attorney General Loretta Lynch in her official capacity
        and the Federal Communications Commission (“the
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 51 of 84




                                       26a

        FCC”) (collectively, “defendants”) [D.E. 1]. 1 On Au-
        gust 5, 2016, plaintiffs amended their complaint [D.E.
        18]. Plaintiffs contend that the autodialing ban in
        47 U.S.C. § 227(b)(1)(A)(iii) of the Telephone Consumer
        Protection Act of 1991, as amended (“TCPA”) violates
        the First Amendment. See Am. Compl. [D.E. 18] ¶¶ 2,
        36-63. On September 2, 2016, defendants moved to dis-
        miss plaintiffs’ amended complaint for lack of subject-
        matter jurisdiction [D.E. 22] and filed a memorandum in
        support [D.E. 23]. See Fed. R. Civ. P. 12(b)(1). On
        March 15, 2017, the court denied defendants’ motion to
        dismiss [D.E. 26].
            On May 19, 2017, plaintiffs moved for summary judg-
        ment [D.E. 30] and filed a memorandum in support
        [D.E. 31 ]. On June 19, 2017, defendants responded in
        opposition [D.E. 33], cross-moved for summary judg-
        ment [D.E. 34], and filed a memorandum in support
        [D.E. 35]. On July 5, 2017, plaintiffs responded and re-
        plied [D.E. 36]. On July 20, 2017, defendants replied
        [D.E. 39]. As explained below, this court joins the five
        other United States District Courts that have addressed
        the issue and holds that 47 U.S.C. § 227(b)(1)(A)(iii) does
        not violate the First Amendment. See Gallion v. Char-
        ter Commc’ns Inc., No. 5:17-cv-01361-CAS(KKx), 2018
        WL 1135386, at*4-7 (C.D. Cal. Feb. 26, 2018) (unpub-
        lished), appeal docketed, No. 18-80031 (9th Cir. Mar. 8,
        2018); Greenley v. Laborers’ Int’l Union of N. Am.,
        271 F. Supp. 3d 1128, 1145-51 (D. Minn. 2017); Mejia v.

         1
            On February 19, 2017, Jefferson Sessions became Attorney Gen-
        eral of the United States. A public officer’s “successor is automat-
        ically substituted as a party.” Fed. R. Civ. P. 25(d). On July 11,
        2017, Tea Party Forward withdrew from this lawsuit. See [D.E. 37,
        38].
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 52 of 84




                                   27a

        Time Warner Cable Inc., 15-CV-6445 (JPO), 15-CV-6518
        (JPO), 2017 WL 3278926, at *12-17 (S.D.N.Y. Aug. 1,
        2017) (unpublished); Holt v. Facebook, Inc., 240 F. Supp.
        3d 1021, 1032-34 (N.D. Cal. 2017), appeal docketed No.
        17-80086 (9th Cir. May 12, 2017); Brickman v. Facebook,
        Inc., 230 F. Supp. 3d 1036, 1043-49 (N.D. Cal. 2017).
        Thus, the court grants defendants’ motion for summary
        judgment.
                                    I.
           After holding numerous hearings and compiling ex-
        tensive evidence, Congress enacted the TCPA to protect
        the privacy interests of residential telephone subscrib-
        ers. See Telephone Consumer Protection Act of 1991,
        Pub. L. No. 102-243 § 2(10) (1991). Congress found that
        “[t]echnologies that might allow consumers to avoid re-
        ceiving [robocalls] are not universally available, are
        costly, are unlikely to be enforced, or place an inordinate
        burden on the consumer.” Id. § 2(11). In enacting the
        TCPA, Congress recognized that every call, whether to
        a phone at home or in a person’s pocket, ‘‘uses some of
        the phone owner’s time and mental energy, both of
        which are precious.” Patriotic Veterans, Inc. v. Zo-
        eller, 845 F.3d 303, 305-06 (7th Cir. 2017); see Moser v.
        FCC, 46 F.3d 970, 972 (9th Cir. 1995); Mey v. Venture
        Data, LLC, 245 F. Supp. 3d 771, 777-80 (N.D. W. Va
        2017).
           The TCPA makes it unlawful
           to make any call (other than a call made for emer-
           gency purposes or made with the prior express con-
           sent of the called party) using any automatic tele-
           phone dialing system or an artificial or prerecorded
           voice—to any telephone number assigned to a paging
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 53 of 84




                                   28a

           service, cellular telephone service, specialized mobile
           radio service, or other radio common carrier service,
           or any service for which the called party is charged
           for the call, unless such call is made solely to collect
           a debt owed to or guaranteed by the United States[.]
        47 U.S.C. § 227(b)(1)(A)(iii); see Telephone Consumer
        Protection Act of 1991, Pub. L. No. 102-243 § 2(12) (1991).
        In 2015, Congress added the final clause of the TCPA,
        which exempts calls made solely to collect a debt owed
        to or guaranteed by the United States. See Woods v.
        Santander Consumer USA Inc., No. 2:14-cv-02104-
        MHH, 2017 WL 1178003, at *3 (N.D. Ala. Mar. 30, 2017)
        (unpublished); Bipartisan Budget Act of 2015, Pub. L.
        No. 114-74 § 301, 129 Stat. 584, 588 (2015).
           The TCPA authorizes the FCC to implement regula-
        tions that may exempt some calls from this subsection.
           The [FCC] shall prescribe regulations to implement
           the requirements of this subsection. In implement-
           ing the requirements of this subsection, the [FCC]—
           (A)   shall consider prescribing regulations to allow
                 businesses to avoid receiving calls made using
                 an artificial or prerecorded voice to which they
                 have not given their prior express consent;
           (B)   may, by rule or order, exempt from the require-
                 ments of paragraph (1)(B) of this subsection,
                 subject to such conditions as the Commission
                 may prescribe—
                 (i)   calls that are not made for a commercial
                       purpose; and
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 54 of 84




                                      29a

                 (ii)   such classes or categories of calls made for
                        commercial purposes as the Commission
                        determines—
                        (I)   will not adversely affect the privacy
                              rights that this section is intended to
                              protect; and
                        (II) do not include the transmission of any
                             unsolicited advertisement;
           (C)   may, by rule or order, exempt from the require-
                 ments of paragraph (1)(A)(iii) of this subsection
                 calls to a telephone number assigned to a cellu-
                 lar telephone service that are not charged to the
                 called party, subject to such conditions as the
                 Commission may prescribe as necessary in the
                 interest of the privacy rights this section is in-
                 tended to protect[.]
        47 U.S.C. § 227(b)(2); see Telephone Consumer Protec-
        tion Act of 1991, Pub. L. No. 102-243 § 2(13) (1991)
        (“While the evidence presented to the Congress indi-
        cates that automated or prerecorded calls are a nuisance
        and an invasion of privacy, regardless of the type of call,
        the Federal Communications Commission should have
        the flexibility to design different rules for those types of
        automated or prerecorded calls that it finds are not con-
        sidered a nuisance or invasion of privacy, or for noncom-
        mercial calls, consistent with the free speech protections
        embodied in the First Amendment of the Constitution.”).
           Plaintiffs are political organizations or polling organ-
        izations and want to be able to use an autodialer and pre-
        recorded messages to convey and receive information.
        Using an autodialer and prerecorded messages costs a
        lot less than hiring and paying human beings to call a
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 55 of 84




                                   30a

        telephone number and (1) either obtain express consent
        of the called party for a prerecorded message or (2) con-
        vey or receive information.
            In support of their argument that the TCPA’s auto-
        dialing ban violates the First Amendment, plaintiffs cite
        statutory exceptions from the ban in the TCPA and ex-
        emptions from the ban in FCC orders. See Am. Compl.
        ¶¶ 22, 28-35. The statutory exceptions include calls made
        with the express consent of the called party, calls made
        for emergency purposes, or calls made to collect a debt
        owed to or guaranteed by the United States. See
        47 U.S.C. § 227(b)(1)(A), (b)(1)(A)(iii). The FCC’s reg-
        ulatory exemptions include uncharged calls from a wire-
        less carrier to its customer, uncharged package delivery
        notifications, non-telemarketing communications where
        a third party has represented to the sender that the re-
        cipient has consented to the communications, emer-
        gency calls related to healthcare, certain calls related to
        identity theft, and calls from federal government offi-
        cials conducting official business. See Telephone Con-
        sumer Protection Act of 1991, 77 Fed. Reg. 34233, 34235
        (June 11, 2012) (exempting wireless carriers); In the
        Matter of Cargo Airline Ass’n Petition for Expedited
        Declaratory Ruling, 29 FCC Rcd. 3432, 3439 (Mar. 27,
        2014) (exempting package-delivery notifications); In the
        Matter of GroupMe. Inc./Skype Commc’ns S.A.R.L.,
        29 FCC Rcd. 3442, 3444 (Mar. 27, 2014) (exempting
        third-party representation of consent); In re Rules &
        Regulations Implementing the Tel. Consumer Prot. Act
        of 1991, 30 FCC Rcd. 7961, 8023-24, 8031 (July 10, 2015)
        (exempting certain calls related to healthcare and iden-
        tity theft); In re Rules & Regulations Implementing the
        Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 56 of 84




                                     31a

        ¶ 12 (July 5, 2016) (exempting calls made by federal of-
        ficials conducting official business).
           Plaintiffs argue that 47 U.S.C. § 227(b)(1)(A)(iii) is an
        unconstitutional content-based restriction on speech be-
        cause the government-debt exception and the FCC reg-
        ulatory exemptions favor commercial speech over core
        political speech. See [D.E. 31] 5-6. Defendants respond
        that 47 U.S.C. § 227(b)(1)(A)(iii) is a valid, content-neutral
        law. See [D.E. 35] 6-13. Alternatively, defendants ar-
        gue that 47 U.S.C. § 227(b)(1)(A)(iii) satisfies strict scru-
        tiny. See id. at 20-28.
                                     II.
           Summary judgment is appropriate if the moving
        party demonstrates ‘‘that there is no genuine dispute as
        to any material fact” and the moving party “is entitled
        to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
        The party seeking summary judgment must initially
        show an absence of a genuine dispute of material fact or
        the absence of evidence to support the nonmoving par-
        ty’s case. Celotex Com. v. Catrett, 477 U.S. 317, 325
        (1986). If a moving party meets its burden, the non-
        moving party must “come forward with specific facts
        showing that there is a genuine issue for trial.” Matsu-
        shita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
        574, 587 (1986) (quotation and emphasis omitted). A
        genuine issue for trial exists if there is sufficient evi-
        dence favoring the nonmoving party for a jury to return
        a verdict for that party. Anderson v. Liberty Lobby,
        Inc., 477 U.S. 242, 249 (1986). ‘‘The mere existence of
        a scintilla of evidence in support of the plaintiff ’s posi-
        tion [is] insufficient. . . . ” Id. at 252; see Beale v.
        Hardy, 769 F.2d 213, 214 (4th Cir. 1985) (‘‘The nonmov-
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 57 of 84




                                   32a

        ing party, however, cannot create a genuine issue of ma-
        terial fact through mere speculation or the building of
        one inference upon another.”). Only factual disputes
        that might affect the outcome under substantive law
        preclude summary judgment. Anderson, 477 U.S. at
        248. In reviewing the factual record, the court views
        the facts in the light most favorable to the nonmoving
        party and draws reasonable inferences in that party’s
        favor. Matsushita, 475 U.S. at 587-88. “When cross-
        motions for summary judgment are before a court, the
        court examines each motion separately, employing the
        familiar standard under Rule 56 of the Federal Rules of
        Civil Procedure.” Desmond v. PNGI Charles Town
        Gaming, L.L.C., 630 F.3d 351, 354 (4th Cir. 2011).
                                   III.
           The First Amendment ‘‘prohibits the enactment of
        laws abridging the freedom of speech[,]” and deprives
        the government of the ‘‘power to restrict expression be-
        cause of its message, its ideas, its subject matter, or its
        content.” Reed v. Town of Gilbert, 135 S. Ct. 2218,
        2226 (2015); see U.S. Const. amend. I. “Content-based
        laws—those that target speech based on its communica-
        tive content—are presumptively unconstitutional and
        may be justified only if the government proves that they
        are narrowly tailored to serve compelling state inter-
        ests.” Reed, 135 S. Ct. at 2226; see R.A.V. v. St. Paul,
        505 U.S. 377, 395 (1992). “Government regulation of
        speech is content based if a law applies to particular
        speech because of the topic discussed or the idea or mes-
        sage expressed. . . . This commonsense meaning of
        the phrase ‘content based’ requires a court to consider
        whether a regulation of speech ‘on its face’ draws dis-
        tinctions based on the message a speaker conveys.”
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 58 of 84




                                   33a

        Reed, 135 S. Ct. at 2227 (citations omitted). Regula-
        tions or restrictions on speech which “depend entirely
        on the communicative content of the [speech]” are
        content-based regulations and are therefore subject to
        strict scrutiny. Id. If a restriction is facially content-
        based, courts apply strict scrutiny, ‘‘regardless of the
        government’s benign motive, content-neutral justifica-
        tion, or lack of animus toward the ideas contained in the
        regulated speech.” Id. at 2228 (quotation omitted).
        “[I]llicit legislative intent is not the sine qua non of a
        violation of the First Amendment.” Id. (quotation omit-
        ted). “[T]he crucial first step in the content-neutrality
        analysis is to determine whether the law is content neu-
        tral on its face.” Cahaly v. Larosa, 796 F.3d 399, 405
        (4th Cir. 2015) (quotation and alteration omitted); see
        Reed, 135 S. Ct. at 2228.
           The TCPA’s government-debt exception is a content-
        based speech restriction “because it makes content dis-
        tinctions on its face.” Cahaly, 796 F.3d at 405. In or-
        der for a court to determine whether a potential defend-
        ant violated the TCPA’s government-debt exception,
        the court must review the communicative content of
        the call. If the call was made “solely to collect a debt
        owed to or guaranteed by the United States,” the
        defendant would not be liable under the TCPA. See
        47 U.S.C. § 227(b)(1)(A)(iii). If the call concerned any
        other topic, the defendant would be liable. See id.
        For example, under the TCPA, “a private debt collection
        agency may call the same consumer twice in a row, once
        to collect a private, government-guaranteed loan and
        once to collect a similar private loan not guaranteed by
        the government, but, absent prior express consent, may
        place only the first call using an autodialer or prere-
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 59 of 84




                                   34a

        corded voice.” Gallion, 2018 WL 1135386, at *4 (quota-
        tion omitted). This distinction derives from the call’s
        communicative content.       See id. at *5; Greenley,
        271 F. Supp. 3d at 1146-49; Mejia, 2017 WL 3278926,
        at *14-15; Holt, 240 F. Supp. 3d at 1032-33; Brickman,
        230 F. Supp. 3d at 1043-45; cf. Gomez v. Campbell-
        Ewald Co., 768 F.3d 871, 876-77 (9th Cir. 2014) (hold-
        ing that the pre-2015 version of TCPA without the
        government-debt exception is content-neutral), aff ’d on
        other grounds, 136 S. Ct. 663 (2016); Woods, 2017 WL
        1178003, at *3-5 (same). In opposition to this conclu-
        sion, defendants argue that the government-debt excep-
        tion is not content-based, but instead based on the rela-
        tionship between the parties to the call. A restriction
        based on the relationship between a caller and a recipi-
        ent is not content-based if the restriction applies inde-
        pendently of “what the caller proposes to say.” Patri-
        otic Veterans Inc., 845 F.3d at 304-05; see Van Bergen
        v. Minn., 59 F.3d 1541, 1550 (8th Cir. 1995).
            This court rejects defendants’ argument. First,
        ‘‘the plain language of the [government-debt] exception
        makes no reference whatsoever to the relationship of the
        parties.” Gallion, 2018 WL 1135386, at *5 (quotation
        and alteration omitted); see Brickman, 230 F. Supp. 3d
        at 1045; cf. Patriotic Veterans, 845 F.3d at 305; Van Ber-
        gen, 59 F.3d at 1550. Second, the relationship at issue
        for the government-debt exception is the relationship
        between the government and the debtor, but the excep-
        tion allows “a third party that has no preexisting rela-
        tionship with the debtor” to use an autodialer or rec-
        orded voice to call to collect a debt owed to or guaran-
        teed by the United States. Gallion, 2018 WL 1135386,
        at *5 (quotation omitted). Thus, the government debt-
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 60 of 84




                                   35a

        exception is “based on the subject matter of the call re-
        gardless of the caller’s relationship to the recipient.”
        Greenley, 271 F. Supp. 3d at 1148; see Gallion, 2018 WL
        1135386, at *5.
           Content-based speech restrictions are subject to
        strict scrutiny. See Cahaly, 796 F.3d at 405. Strict
        scrutiny does not mean “strict in theory, but fatal in
        fact.” Williams-Yulee v. Fla. Bar, 135 S. Ct. 1656, 1666
        (2015) (quotation omitted). “To survive strict scrutiny,
        the government must prove that the restriction furthers
        a compelling interest and is narrowly tailored to achieve
        that interest.” Greenley, 271 F. Supp. 3d at 1149 (quo-
        tation and alteration omitted); see Reed, 135 S. Ct. at
        2231; Cahaly, 796 F.3d at 405. The government also
        must use ‘‘the least restrictive means” among equally ef-
        fective alternatives to accomplish its compelling state
        interest. See Ashcroft v. ACLU, 542 U.S. 656, 666
        (2004).
            As for whether the autodialing ban furthers a com-
        pelling state interest, the Supreme Court has reviewed
        and upheld Congress’s extensive findings that “auto-
        mated or prerecorded telephone calls made to private
        residences . . . were rightly regarded by recipients
        as an invasion of privacy.” Mims v. Arrow Fin. Servs.,
        LLC, 565 U.S. 368, 372 (2012) (quotation and alteration
        omitted); see Telephone Consumer Protection Act of
        1991, Pub. L. No. 102-243 § 2(10) (1991). The Supreme
        Court also has held that “[t]he State’s interest in pro-
        tecting the well-being, tranquility, and privacy of the
        home is certainly of the highest order in a free and civi-
        lized society.” Carey v. Brown, 447 U.S. 455, 471
        (1980); see Gallion, 2018 WL 1135386, at *5. “One im-
        portant aspect of residential privacy is protection of the
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 61 of 84




                                   36a

        unwilling listener. . . . [I]ndividuals are not re-
        quired to welcome unwanted speech into their own
        homes and . . . the government may protect this
        freedom.” Frisby v. Schultz, 487 U.S. 474, 484-85
        (1988); see Gallion, 2018 WL 1135386, at *5; cf. Cahaly,
        796 F.3d at 405 (assuming that “protect[ing] residential
        privacy and tranquility from unwanted and intrusive ro-
        bocalls” is a compelling state interest). Thus, the court
        concludes that protecting the well-being, tranquility,
        and privacy of the individual’s residence is a compelling
        state interest and that the TCPA auto-dialing ban fur-
        thers that compelling interest. See, e.g., Patriotic Vet-
        erans, 845 F.3d at 305-06; Van Bergen, 59 F.3d at 1554;
        Gallion, 2018 WL 1135386, at *5-6; Greenley, 271 F. Supp.
        3d at 1150; Mejia, 2017 WL 3278926, at *16; Woods,
        2017 WL 1178003, at *5; Holt, 240 F. Supp. 3d at 1033;
        Brickman, 230 F. Supp. 3d at 1046.
           Content-based speech restrictions that serve compel-
        ling state interests must be narrowly tailored to meet
        those interests. See Reed, 135 S. Ct. at 2231; Cahaly,
        796 F.3d at 405. Narrow tailoring requires that the re-
        striction not be underinclusive or overinclusive in the
        speech that it restricts, and the government must use
        the least restrictive means to serve its interests. See
        Cahaly, 796 F.3d at 405-06. However, narrow tailoring
        does not require perfect tailoring. Williams-Yulee,
        135 S. Ct. at 1671.
           As for underinclusiveness, the “First Amendment
        imposes no freestanding ‘underinclusiveness limita-
        tion,’ ” although underinclusivity raises a red flag about
        whether the regulation is truly targeted to further a
        compelling state interest. Id. at 1668. “It is always
        somewhat counterintuitive to argue that a law violates
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 62 of 84




                                  37a

        the First Amendment by abridging too little speech.”
        Id. (emphasis in original). The underinclusiveness in-
        quiry weighs “doubts as to whether the government is
        pursuing an interest it invokes or whether the statute
        furthers a compelling interest.” Brickman, 230 F. Supp.
        3d at 1046. A statute or regulation which admits too
        many exceptions fails to further a compelling interest.
        After all, “a law cannot be regarded as protecting an in-
        terest of the highest order, and thus as justifying a re-
        striction on truthful speech, when it leaves appreciable
        damage to that supposedly vital interest unprohibited.”
        Reed, 135 S. Ct. at 2232 (quotation omitted); see Repub-
        lican Party of Minn. v. White, 536 U.S. 765, 780 (2002).
           Plaintiffs make two underinclusiveness arguments.
        First, they argue that the government-debt exception is
        underinclusive in the same way that the sign ordinance
        invalidated in Reed was underinclusive and unconstitu-
        tionally favors speakers seeking to collect government
        debts. See [D.E. 31] 6. Second, they argue that Con-
        gressional delegation of exemption-making authority to
        the FCC provides the possibility for the proliferation of
        exemptions. See id. at 17-18.
           As for the TCPA’s government-debt exception, it
        stands in stark contrast to the sign ordinance that the
        Supreme Court invalidated in Reed. See Reed, 135 S. Ct.
        at 2224-28, 2231-32. The sign ordinance in Reed ex-
        empted 23 categories of signs and allowed the unlimited
        proliferation of various other signs. See id. Unlike
        the exception-riddled sign ordinance in Reed, the
        TCPA’s government-debt exception is a narrow excep-
        tion that furthers a compelling interest. See Gallion,
        2018 WL 1135386, at *7; Mejia, 2017 WL 3278926, at *16
        (“[T]he federal government’s interest in collecting debts
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 63 of 84




                                    38a

        owed to it supports the finding of a particularly compel-
        ling interest in exempting calls made for the purposes
        of collecting government debts.”).        Moreover, ‘‘the
        TCPA’s express grant of authority to the FCC to re-
        strict or limit the number and duration of calls made to
        collect a debt owed to or guaranteed by the United
        States” further limits the TCPA’s government-debt ex-
        ception. Gallion, 2018 WL 1135386, at *7 (quotation
        and alteration omitted). Additionally, the FCC has is-
        sued a proposed rule limiting the number of federal debt
        collection calls to three within a 30-day period and lim-
        iting call lengths to 60 seconds or less. Id. The court
        concludes ‘‘that the narrow, FCC-regulated government-
        debt exception does not do appreciable damage to the pri-
        vacy interests underlying the TCPA.” Id. (quotation
        omitted); see Mejia, 2017 WL 3278926, at *17; Holt,
        240 F. Supp. 3d at 1033; Brickman, 230 F. Supp. 3d at 1047.
           As for plaintiffs’ complaints about the FCC orders
        adding certain other narrow exemptions to the autodial-
        ing ban that the FCC issued pursuant to its delegated
        authority, this court lacks jurisdiction to adjudicate the
        validity of such orders. See Order [D.E. 26] 3; Mejia,
        2017 WL 3278926, at *15 n.7. Any party wishing to chal-
        lenge the substance of any order that the FCC issued
        under 47 U.S.C. § 227(b)(2) must file an action in
        “[t]he court of appeals (other than the United States
        Court of Appeals for the Federal Circuit) [which] has ex-
        clusive jurisdiction to enjoin, set aside, suspend (in whole
        or in part), or to determine the validity of all final orders
        of the Federal Communications Commission. . . . ”
        28 U.S.C. § 2342. Because this court lacks jurisdiction
        to entertain a constitutional challenge concerning
        such FCC orders, the court “does not consider those
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 64 of 84




                                    39a

        exceptions for purpose of this analysis.”         Greenley,
        271 F. Supp. 3d at 1149.
           As for Congressional delegation to the FCC in
        47 U.S.C. § 227(b)(2) to create exemptions, the delega-
        tion “does not substantively except any communica-
        tions” and therefore ‘‘is not facially or inherently content-
        based.” Id. After all, ‘‘there are content-neutral
        ways for the FCC to implement [the delegation], includ-
        ing relationship-based exceptions.”          Id.    Further-
        more, that Congress delegated authority to the FCC to
        make exemptions does not prove that the TCPA is
        underinclusive. See Mejia, 2017 WL 3278926, at *15;
        Brickman, 230 F. Supp. 3d at 1045. Indeed, Congress’s
        delegation directs that the FCC “shall consider pre-
        scribing regulations” which would tend to increase pri-
        vacy protections, and that the FCC “may’’ write exemp-
        tions from the autodialing ban, but only if those exemp-
        tions ‘‘will not adversely affect the privacy rights that
        this section is intended to protect.” See 47 U.S.C.
        § 227(b)(2)(A)-(B) (emphasis added).            Accordingly,
        the court rejects plaintiffs’ argument that the TCPA is
        underinclusive. See Gallion, 2018 WL 1135386, at *6-7;
        Mejia, 2017 WL 3278926, at *17; Holt, 240 F. Supp. 3d
        at 1033-34; Brickman, 230 F. Supp. 3d at 1046-48.
           As for overinclusiveness, speech restrictions may not
        be “overinclusive by unnecessarily circumscribing pro-
        tected expression.” Cahaly, 796 F.3d at 405 (quotation
        and alteration omitted); see Republican Party of Minn.,
        536 U.S. at 775. In Cahaly, the Fourth Circuit ana-
        lyzed a South Carolina statute regulating automated tel-
        ephone calls. Cahaly, 796 F.3d at 402. The South
        Carolina statute placed different restrictions on such robo-
        calls depending on whether the calls were unsolicited
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 65 of 84




                                   40a

        and made for consumer, political, or other purposes.
        Id. The South Carolina statute applied ‘‘to calls with a
        consumer or political message but [did] not reach calls
        made for any other purpose.” Id. at 405. The Fourth
        Circuit held that the South Carolina statute was “over-
        inclusive” in that “[c]omplaint statistics show that un-
        wanted commercial calls are a far bigger problem than
        unsolicited calls from political or charitable organiza-
        tions.” Id. (quotation omitted).
           Plaintiffs cite Cahaly and argue that the TCPA is
        similarly overinclusive. See [D.E. 31] 20-21. The South
        Carolina statute at issue in Cahaly, however, is distin-
        guishable from 47 U.S.C. § 227(b)(1)(A)(iii). “Evidence
        compiled by Congress indicates that residential tele-
        phone subscribers consider automated or prerecorded
        telephone calls, regardless of the content or the initiator
        of the message, to be a nuisance and an invasion of pri-
        vacy.” Telephone Consumer Protection Act of 1991,
        Pub. L. No. 102-243 § 2(10) (1991). Moreover, unlike
        the South Carolina statute at issue in Cahaly, ‘‘the
        TCPA is quite limited in what it prohibits.” Brickman,
        230 F. Supp. 3d at 1048. “[T]he TCPA does not restrict
        individuals from receiving any content they want to
        receive—speech that would otherwise be prohibited by
        the TCPA is immediately removed from the purview of
        the statute once express consent is provided.” Id.; see
        Greenley, 271 F. Supp. 3d at 1150-51; Holt, 240 F. Supp.
        3d at 1034. Thus, the court rejects plaintiffs’ argument
        that the TCPA is overinclusive.
           Finally, plaintiffs argue that there are a host of “less
        restrictive alternatives” to 47 U.S.C. § 227(b)(1)(A)(iii)
        that would allow Congress to achieve the legitimate pur-
        pose that it enacted the TCPA to serve. In support,
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 66 of 84




                                   41a

        plaintiffs cite the Fourth Circuit’s discussion in Cahaly
        of time-of-day limitations, mandatory disclosure of a
        caller’s identity, and do not call lists. See Cahaly,
        796 F.3d at 405.
           “If a less restrictive alternative would serve the Gov-
        ernment’s purpose, the legislature must use that alter-
        native.” United States v. Playboy Entm’t Grp., Inc.,
        529 U.S. 803, 813 (2000); see Cahaly, 796 F.3d at 405.
        However, these alternatives must “be at least as effec-
        tive in achieving the legitimate purpose that [the] stat-
        ute was enacted to serve.” Gallion, 2018 WL 1135386,
        at *7 (quotation omitted); cf. Reno v. ACLU, 521 U.S.
        844, 874 (1997).
           Unlike the alternative applicable to the South Caro-
        lina statute at issue in Cahaly, plaintiffs alternatives
        would not “be at least as effective in achieving the legit-
        imate purpose” that Congress enacted the TCPA to
        serve. Reno, 521 U.S. at 874. “Time-of-day limita-
        tions would not achieve the same privacy objectives be-
        cause even though such a restriction may designate the
        span of time in which callers can intrude on an individ-
        ual’s privacy, it would also designate a time for intrusive
        phone calls.” Brickman, 230 F. Supp. 3d at 1048; see
        Gallion, 2018 WL 1135386, at *7; Greenley, 271 F. Supp.
        3d at 1151; Mejia, 2017 WL 3278926, at *17; Holt,
        240 F. Supp. 3d at 1034. Likewise, “[m]andatory dis-
        closure of a caller’s identity and disconnection require-
        ments would also not be as effective in achieving resi-
        dential privacy because these would not prevent the pri-
        vacy intrusion from the phone call in the first place.”
        Brickman, 230 F. Supp. 3d at 1048-49; see Gallion, 2018
        WL 1135386, at *7; Greenley, 271 F. Supp. 3d at 1151;
        Mejia, 2017 WL 3278926, at *17; Holt, 240 F. Supp. 3d
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 67 of 84




                                   42a

        at 1034. Similarly, “[d]o-not-call lists would also not be
        a plausible less restrictive alternative because placing
        the burden on consumers to opt-out of intrusive calls,
        rather than requiring consumers to opt-in, would obvi-
        ously not be as effective in achieving residential pri-
        vacy.” Brickman, 230 F. Supp. 3d at 1049; see Gallion,
        2018 WL 1135386, at *7; Greenley, 271 F. Supp. 3d at
        1151; Mejia, 2017 WL 3278926, at *17; Holt, 240 F. Supp.
        3d at 1034. Thus, the court rejects plaintiffs’ argument
        concerning less restrictive alternatives.
                                   IV.
           In sum, the court GRANTS defendants’ motion for
        summary judgment [D.E. 34] and DENIES plaintiffs’
        motion for summary judgment [D.E. 30]. The clerk
        shall close the case.
           SO ORDERED.        This [24] day of Mar. 2018.

                       /s/   JAMES C. DEVER III
                             JAMES C. DEVER III
                             Chief United States District Judge
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 68 of 84




                                  43a

                             APPENDIX C

               UNITED STATES DISTRICT COURT
        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                     WESTERN DIVISION


                          No. 5:16-CV-252-D
         AMERICAN ASSOCIATION OF POLITICAL CONSULTANTS,
              INC., DEMOCRATIC PARTY OF OREGON, INC.,
         PUBLIC POLICY POLLING, LLC, TEA PARTY FORWARD
         PAC, AND WASHINGTON STATE DEMOCRATIC CENTRAL
                      COMMITTEE, PLAINTIFFS
                                    v.
           JEFFERSON SESSIONS, IN HIS OFFICIAL CAPACITY
           AS ATTORNEY GENERAL OF THE UNITED STATES,
            AND FEDERAL COMMUNICATIONS COMMISSION,
                 A FEDERAL AGENCY, DEFENDANTS



                          Filed: Mar. 15, 2017


                                ORDER


           On May 12, 2016, the American Association of Politi-
        cal Consultants, Inc., the Democratic Party of Oregon,
        Inc., Public Policy Polling, LLC, the Tea Party Forward
        PAC, and the Washington State Democratic Central
        Committee (collectively, “plaintiffs”) sued United States
        Attorney General Loretta Lynch in her official capacity
        and the Federal Communications Commission (‘‘the
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 69 of 84




                                        44a

        FCC”) (collectively, “defendants”) [D.E. 1]. 1 On July
        15, 2016, Loretta Lynch moved to dismiss plaintiffs’
        complaint pursuant to Federal Rule of Civil Procedure
        12(b)(1) for lack of subject-matter jurisdiction [D.E. 15].
           On August 5, 2016, plaintiffs amended their com-
        plaint [D.E. 18]. Thus, defendants’ motion to dismiss
        plaintiffs’ original complaint is denied as moot.
           On September 2, 2016, defendants moved to dismiss
        plaintiffs’ amended complaint under Federal Ru1e of
        Civil Procedure 12(b)(1) for lack of subject-matter juris-
        diction [D.E. 22] and filed a memorandum in support
        [D.E. 23]. On September 23, 2016, plaintiffs responded
        [D.E. 23]. On October 7, 2016, defendants replied
        [D.E. 25]. As explained below, the court denies defen-
        dants’ motion to dismiss.
           Plaintiffs’ amended complaint challenges the prohibi-
        tion in 47 U.S.C. § 227(b)(1)(A)(iii) against certain auto-
        matically dialed phone calls (‘‘the autodialing ban”) be-
        cause the prohibition is both a content-based restriction
        on protected speech and unconstitutionally underinclu-
        sive. See Am. Compl. [D.E. 18] ¶¶ 2, 36-63. The auto-
        dialing ban prohibits “mak[ing] any call (other than a
        call made for emergency purposes or made with the
        prior express consent of the called party) using any au-
        tomatic telephone dialing system or an artificial or pre-
        recorded voice . . . to any telephone number as-
        signed to a . . . cellular telephone service . . .
        unless such call is made solely to collect a debt owed to
        or guaranteed by the United States.”            47 U.S.C.

         1
            On February 19, 2017, Jefferson Sessions assumed the position
        of Attorney General of the United States. A public officer’s “succes-
        sor is automatically substituted as a party.” Fed. R. Civ. P. 25(d).
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 70 of 84




                                   45a

        § 227(b)(1)(A), (b)(1)(A)(iii). The FCC is empowered
        to “prescribe regulations to implement” 47 U.S.C.
        § 227(b). See id. § 227(b)(2). In support of their argu-
        ment that the autodialing ban is unconstitutional, plain-
        tiffs cite exemptions from the ban, created by statute
        and FCC orders, they claim are content-based. Am.
        Compl. ¶¶ 22, 28-35. The statutory exemptions include
        calls made for emergency purposes, calls made with the
        express consent of the called party, or calls made to col-
        lect a debt owed to or guaranteed by the United States.
        See 47 U.S.C. § 227(b)(1)(A), (b)(1)(A)(iii). The FCC’s
        regulatory exemptions include uncharged calls from a
        wireless carrier to its customer, uncharged package de-
        livery notifications, non-telemarketing communications
        where a third party has represented to the sender that
        the recipient has consented to the communications,
        emergency calls related to healthcare, certain calls re-
        lated to identity theft, and calls from federal govern-
        ment officials conducting official business. See Tele-
        phone Consumer Protection Act of 1991, 77 Fed. Reg.
        34233, 34235 (June 11, 2012) (exempting wireless carri-
        ers); In the Matter of Cargo Airline Assoc. Petition for
        Expedited Declaratory Ruling, 29 FCC Rcd. 3432, 3439
        (Mar. 27, 2014) (exempting package delivery notifica-
        tions); In the Matter of GroupMe. Inc./Skype Commc’ns
        S.A.R.L., 29 FCC Rcd. 3442, 3444 (Mar. 27, 2014) (ex-
        emption for third-party representation of consent); In
        re Rules and Regulations Implementing the Tel. Con-
        sumer Prot. Act. of 1991, 30 FCC Rcd. 7961, 8023-24,
        8031 (Ju1y 10, 2015) (exempting certain calls related to
        healthcare and identity theft); In re Rules and Regula-
        tions Implementing the Tel. Consumer Prot. Act of
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 71 of 84




                                    46a

        1991, CG Docket No. 02-278 ¶ 12 (Ju1y 5, 2016) (exempt-
        ing calls made by federal officials conducting official
        business).
           Defendants move to dismiss plaintiffs’s amended
        complaint for lack of subject-matter jurisdiction and
        make two arguments. First, defendants argue that
        this case falls within the exclusive jurisdiction of the fed-
        eral court of appeals. Second, defendants argue that
        plaintiffs lack standing because a favorable decision in
        this court could not redress plaintiffs’ injuries.
           Under 47 U.S.C. § 402(a), “[a]ny proceeding to en-
        join, set aside, annul, or suspend any order of the [FCC]
        under this chapter . . . shall be brought as provided
        by and in the manner prescribed in chapter 158 of Title
        28,” subject to some exceptions that do not apply in this
        case. Section 402(a) directs the court to 28 U.S.C.
        § 2342, which states that “[t]he court of appeals (other
        than the United States Court of Appeals for the Federal
        Circuit) has exclusive jurisdiction to enjoin, set aside,
        suspend (in whole or in part) or to determine the validity
        of . . . all final orders of the Federal Communica-
        tions Commission made reviewable by” 47 U.S.C.
        § 402(a).
           Plaintiffs do not seek to enjoin, set aside, annul, or
        suspend any order of the FCC. Rather, plaintiffs chal-
        lenge the autodialing ban in 42 U.S.C. § 277(b)(1)(A)(iii),
        which the FCC has interpreted and to which the FCC
        has defined exceptions. Although plaintiffs may argue
        at a later stage of this case that the FCC’s orders are
        evidence showing the autodialing ban is content-based,
        they do not seek to show that the FCC’s orders deline-
        ating or interpreting exceptions to the autodialing ban
        are void or invalid. Merely referencing FCC orders
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 72 of 84




                                   47a

        does not make the present proceeding one to enjoin, set
        aside, annul, or suspend those orders within the mean-
        ing of 47 U.S.C. § 402(a). Moreover, the FCC’s orders
        carving out exemptions to the autodialing ban would
        not be affected by the relief plaintiffs seek. Plaintiffs
        seek to invalidate the autodialing ban in 42 U.S.C.
        § 277(b)(1)(A)(iii). The FCC’s orders carve out exemp-
        tions to the autodialing ban. If the plaintiffs obtain the
        relief they seek in this action, the exemptions set out in
        the FCC’s orders will be rendered unnecessary, but
        they will not be enjoined, set aside, annulled, or sus-
        pended. Thus, the court rejects defendants’ first argu-
        ment.
            As for the question of redressability, defendants ar-
        gue that plaintiffs’ injuries are not redressable because
        even if the court were to find that the autodialing ban is
        unconstitutional, the court would have to sever the ex-
        emptions from the ban, in which case plaintiffs would
        still be prohibited from sending automatic messages to
        cellular telephones. The United States Court of Ap-
        peals for the Fourth Circuit, however, took the opposite
        approach in Cahaly v. Larosa, 796 F.3d 399, 402-06 (4th
        Cir. 2015). In Cahaly, the Fourth Circuit considered a
        constitutional challenge to South Carolina’s anti-
        robocall statute, which banned automated telephone
        calls delivering prerecorded messages for consumer or
        political purposes but also carved out three exceptions
        based on the express or implied consent of the called
        party. Id. at 402. The Fourth Circuit held that the
        robocall ban was a content-based restriction that was
        unconstitutional because it could not survive strict scru-
        tiny. Id. at 405-06. The Fourth Circuit did not sever
        the general ban from its exceptions.         Rather, the
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 73 of 84




                                   48a

        Fourth Circuit affirmed the district court’s order de-
        claring the robocall statute unconstitutional and barring
        its enforcement. Id. at 404-06. Here, the question of
        plaintiffs’ success on the merits and the appropriate re-
        lief is a question for another day, but as a matter of
        standing, this court does not lack the power to grant
        plaintiffs the relief they seek.
           In sum, pursuant to Fed. R. Civ. P. 25(d), the court
        ORDERS that Jefferson Sessions in his official capacity
        as Attorney General of the United States, be substituted
        for Loretta Lynch in her official capacity as Attorney
        General of the United States. Defendants’ motion to
        dismiss plaintiffs’ initial complaint for lack of subject-
        matter jurisdiction [D.E. 15] is DENIED as moot. De-
        fendants’ motion to dismiss plaintiffs’ amended com-
        plaint for lack of subject-matter jurisdiction [D.E. 22] is
        DENIED.
           SO ORDERED.        This [15] day of Mar. 2017.


                        /s/ JAMES C. DEVER III
                            JAMES C. DEVER III
                            Chief United States District Judge
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 74 of 84




                                 49a

                            APPENDIX D

               UNITED STATES COURT OF APPEALS
                   FOR THE FOURTH CIRCUIT


                              No. 18-1588
                           (5:16-cv-00252-D)
         AMERICAN ASSOCIATION OF POLITICAL CONSULTANTS,
             INC.; DEMOCRATIC PARTY OF OREGON, INC.;
          PUBLIC POLICY POLLING, LLC; WASHINGTON STATE
                 DEMOCRATIC CENTRAL COMMITTEE,
                     PLAINTIFFS-APPELLANTS
                                 AND
                 TEA PARTY FORWARD PAC, PLAINTIFF
                                   v.
              FEDERAL COMMUNICATIONS COMMISSION;
            WILLIAM P. BARR, IN HIS OFFICIAL CAPACITY
           AS ATTORNEY GENERAL OF THE UNITED STATES,
                    DEFENDANTS-APPELLEES



                         Filed: June 21, 2019


                                ORDER


            The petitions for rehearing en banc were circulated
        to the full court. No judge requested a poll under Fed.
        R. App. P. 35. The court denies the petitions for re-
        hearing en banc.
                             For the Court

                       /s/ PATRICIA S. CONNOR, Clerk
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 75 of 84




                                         50a

                                   APPENDIX E


        47 U.S.C. 227(a)-(b) (2012 & Supp. V 2017) provides:
        Restrictions on use of telephone equipment
        (a)     Definitions
              As used in this section—
                 (1) The term “automatic telephone dialing sys-
              tem” means equipment which has the capacity—
                   (A) to store or produce telephone numbers to
                 be called, using a random or sequential number
                 generator; and
                   (B) to dial such numbers.
                 (2) The term “established business relationship”,
              for purposes only of subsection (b)(1)(C)(i) of this sec-
              tion, shall have the meaning given the term in section
              64.1200 of title 47, Code of Federal Regulations, as in
              effect on January 1, 2003, except that—
                    (A) such term shall include a relationship be-
                 tween a person or entity and a business subscriber
                 subject to the same terms applicable under such
                 section to a relationship between a person or en-
                 tity and a residential subscriber; and
                   (B) an established business relationship shall
                 be subject to any time limitation established pur-
                 suant to paragraph (2)(G)). 1




         1
           So in original.    Second closing parenthesis probably should not
        appear.
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 76 of 84




                                      51a

                 (3) The term “telephone facsimile machine”
              means equipment which has the capacity (A) to tran-
              scribe text or images, or both, from paper into an
              electronic signal and to transmit that signal over a
              regular telephone line, or (B) to transcribe text or im-
              ages (or both) from an electronic signal received over
              a regular telephone line onto paper.
                 (4) The term “telephone solicitation” means the
              initiation of a telephone call or message for the pur-
              pose of encouraging the purchase or rental of, or in-
              vestment in, property, goods, or services, which is
              transmitted to any person, but such term does not in-
              clude a call or message (A) to any person with that
              person’s prior express invitation or permission, (B) to
              any person with whom the caller has an established
              business relationship, or (C) by a tax exempt non-
              profit organization.
                 (5) The term “unsolicited advertisement” means
              any material advertising the commercial availability
              or quality of any property, goods, or services which
              is transmitted to any person without that person’s
              prior express invitation or permission, in writing or
              otherwise.
        (b)     Restrictions on use of automated telephone equip-
                ment
              (1) Prohibitions
                 It shall be unlawful for any person within the
              United States, or any person outside the United
              States if the recipient is within the United States—
                   (A) to make any call (other than a call made for
                 emergency purposes or made with the prior ex-
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 77 of 84




                                  52a

             press consent of the called party) using any auto-
             matic telephone dialing system or an artificial or
             prerecorded voice—
                  (i) to any emergency telephone line (in-
               cluding any “911” line and any emergency line
               of a hospital, medical physician or service office,
               health care facility, poison control center, or
               fire protection or law enforcement agency);
                  (ii) to the telephone line of any guest room
               or patient room of a hospital, health care facil-
               ity, elderly home, or similar establishment; or
                  (iii) to any telephone number assigned to a
               paging service, cellular telephone service, spe-
               cialized mobile radio service, or other radio com-
               mon carrier service, or any service for which the
               called party is charged for the call, unless such
               call is made solely to collect a debt owed to or
               guaranteed by the United States;
               (B) to initiate any telephone call to any resi-
             dential telephone line using an artificial or prere-
             corded voice to deliver a message without the
             prior express consent of the called party, unless
             the call is initiated for emergency purposes, is
             made solely pursuant to the collection of a debt
             owed to or guaranteed by the United States, or is
             exempted by rule or order by the Commission un-
             der paragraph (2)(B);
                (C) to use any telephone facsimile machine,
             computer, or other device to send, to a telephone
             facsimile machine, an unsolicited advertisement,
             unless—
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 78 of 84




                                  53a

                 (i) the unsolicited advertisement is from a
               sender with an established business relation-
               ship with the recipient;
                  (ii) the sender obtained the number of the
               telephone facsimile machine through—
                     (I) the voluntary communication of such
                  number, within the context of such estab-
                  lished business relationship, from the recipi-
                  ent of the unsolicited advertisement, or
                     (II) a directory, advertisement, or site on
                  the Internet to which the recipient voluntar-
                  ily agreed to make available its facsimile num-
                  ber for public distribution,
               except that this clause shall not apply in the
               case of an unsolicited advertisement that is sent
               based on an established business relationship
               with the recipient that was in existence before
               July 9, 2005, if the sender possessed the facsim-
               ile machine number of the recipient before July
               9, 2005; and
                 (iii) the unsolicited advertisement contains a
               notice meeting the requirements under para-
               graph (2)(D),
             except that the exception under clauses (i) and (ii)
             shall not apply with respect to an unsolicited ad-
             vertisement sent to a telephone facsimile machine
             by a sender to whom a request has been made not
             to send future unsolicited advertisements to such
             telephone facsimile machine that complies with
             the requirements under paragraph (2)(E); or
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 79 of 84




                                  54a

                (D) to use an automatic telephone dialing sys-
             tem in such a way that two or more telephone lines
             of a multi-line business are engaged simultane-
             ously.
          (2) Regulations; exemptions and other provisions
             The Commission shall prescribe regulations to im-
          plement the requirements of this subsection. In im-
          plementing the requirements of this subsection, the
          Commission—
                (A) shall consider prescribing regulations to
             allow businesses to avoid receiving calls made us-
             ing an artificial or prerecorded voice to which they
             have not given their prior express consent;
               (B) may, by rule or order, exempt from the re-
             quirements of paragraph (1)(B) of this subsection,
             subject to such conditions as the Commission may
             prescribe—
                 (i) calls that are not made for a commercial
               purpose; and
                  (ii) such classes or categories of calls made
               for commercial purposes as the Commission de-
               termines—
                     (I) will not adversely affect the privacy
                  rights that this section is intended to protect;
                  and
                    (II) do not include the transmission of any
                  unsolicited advertisement;
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 80 of 84




                                  55a

                (C) may, by rule or order, exempt from the re-
             quirements of paragraph (1)(A)(iii) of this subsec-
             tion calls to a telephone number assigned to a cel-
             lular telephone service that are not charged to the
             called party, subject to such conditions as the Com-
             mission may prescribe as necessary in the interest
             of the privacy rights this section is intended to
             protect;
               (D) shall provide that a notice contained in an
             unsolicited advertisement complies with the re-
             quirements under this subparagraph only if—
                 (i) the notice is clear and conspicuous and
               on the first page of the unsolicited advertise-
               ment;
                  (ii) the notice states that the recipient may
               make a request to the sender of the unsolicited
               advertisement not to send any future unsolic-
               ited advertisements to a telephone facsimile ma-
               chine or machines and that failure to comply,
               within the shortest reasonable time, as deter-
               mined by the Commission, with such a request
               meeting the requirements under subparagraph
               (E) is unlawful;
                  (iii) the notice sets forth the requirements
               for a request under subparagraph (E);
                  (iv) the notice includes—
                     (I) a domestic contact telephone and fac-
                  simile machine number for the recipient to
                  transmit such a request to the sender; and
                     (II) a cost-free mechanism for a recipient
                  to transmit a request pursuant to such notice
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 81 of 84




                                 56a

                  to the sender of the unsolicited advertise-
                  ment; the Commission shall by rule require
                  the sender to provide such a mechanism and
                  may, in the discretion of the Commission and
                  subject to such conditions as the Commission
                  may prescribe, exempt certain classes of small
                  business senders, but only if the Commission
                  determines that the costs to such class are
                  unduly burdensome given the revenues gen-
                  erated by such small businesses;
                 (v) the telephone and facsimile machine
               numbers and the cost-free mechanism set forth
               pursuant to clause (iv) permit an individual or
               business to make such a request at any time on
               any day of the week; and
                 (vi) the notice complies with the require-
               ments of subsection (d);
               (E) shall provide, by rule, that a request not to
             send future unsolicited advertisements to a tele-
             phone facsimile machine complies with the re-
             quirements under this subparagraph only if—
                  (i) the request identifies the telephone
               number or numbers of the telephone facsimile
               machine or machines to which the request re-
               lates;
                  (ii) the request is made to the telephone or
               facsimile number of the sender of such an unso-
               licited advertisement provided pursuant to sub-
               paragraph (D)(iv) or by any other method of
               communication as determined by the Commis-
               sion; and
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 82 of 84




                                  57a

                  (iii) the person making the request has not,
               subsequent to such request, provided express
               invitation or permission to the sender, in writ-
               ing or otherwise, to send such advertisements
               to such person at such telephone facsimile ma-
               chine;
                (F) may, in the discretion of the Commission
             and subject to such conditions as the Commission
             may prescribe, allow professional or trade associ-
             ations that are tax-exempt nonprofit organizations
             to send unsolicited advertisements to their mem-
             bers in furtherance of the association’s tax-exempt
             purpose that do not contain the notice required by
             paragraph (1)(C)(iii), except that the Commission
             may take action under this subparagraph only—
                 (i) by regulation issued after public notice
               and opportunity for public comment; and
                  (ii) if the Commission determines that such
               notice required by paragraph (1)(C)(iii) is not
               necessary to protect the ability of the members
               of such associations to stop such associations
               from sending any future unsolicited advertise-
               ments;
               (G)(i) may, consistent with clause (ii), limit the
             duration of the existence of an established busi-
             ness relationship, however, before establishing any
             such limits, the Commission shall—
                 (I) determine whether the existence of the
               exception under paragraph (1)(C) relating to an
               established business relationship has resulted
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 83 of 84




                                  58a

               in a significant number of complaints to the Com-
               mission regarding the sending of unsolicited ad-
               vertisements to telephone facsimile machines;
                   (II) determine whether a significant num-
               ber of any such complaints involve unsolicited
               advertisements that were sent on the basis of
               an established business relationship that was
               longer in duration than the Commission believes
               is consistent with the reasonable expectations of
               consumers;
                  (III) evaluate the costs to senders of demon-
               strating the existence of an established business
               relationship within a specified period of time and
               the benefits to recipients of establishing a limi-
               tation on such established business relation-
               ship; and
                 (IV) determine whether with respect to small
               businesses, the costs would not be unduly bur-
               densome; and
                (ii) may not commence a proceeding to deter-
             mine whether to limit the duration of the existence
             of an established business relationship before the
             expiration of the 3-month period that begins on
             July 9, 2005; and
                (H) may restrict or limit the number and dura-
             tion of calls made to a telephone number assigned
             to a cellular telephone service to collect a debt owed
             to or guaranteed by the United States.
Case 5:20-cv-00061-MTT Document 14-2 Filed 12/14/20 Page 84 of 84




                                  59a

          (3) Private right of action
             A person or entity may, if otherwise permitted by
          the laws or rules of court of a State, bring in an ap-
          propriate court of that State—
               (A) an action based on a violation of this sub-
             section or the regulations prescribed under this
             subsection to enjoin such violation,
                (B) an action to recover for actual monetary
             loss from such a violation, or to receive $500 in dam-
             ages for each such violation, whichever is greater,
             or
               (C) both such actions.
          If the court finds that the defendant willfully or
          knowingly violated this subsection or the regulations
          prescribed under this subsection, the court may, in
          its discretion, increase the amount of the award to an
          amount equal to not more than 3 times the amount
          available under subparagraph (B) of this paragraph.
